——————— ©

Loi n°11-2006 du 30 mars 2006
portant approbation du contrat de partage de production
du 19 août 2005 entre la République du Congo
et la société Soco Exploration et Production
Congo, Société Nationale des Pétroles du Congo
et Africa Oil et Gas Corporation.

L'ASSEMBLEE NATIONALE ET LE SENAT ONT DELIBERE
ET ADOPTE ;

LE PRESIDENT DE LA REPUBLIQUE PROMULGUE LA LOI
DONT LA TENEUR SUIT:

Article premier : Est approuvé l'avenant n°1 du 19 août 2005
au contrat de partage de production du 23 mai 1994 entre la
République du Congo, la société ENI Congo SA et la société
nationale des pétroles du Congo dont le texte est annexé à la
présente loi.

Article 2 : La présente loi sera publiée au Journal Officiel et
exécutée comme loi de l'Etat.

Fait à Brazzaville, le 30 mars 2006

Par le Président de la République,

Denis SASSOU N'GUESSO

Le ministre d'Etat,
ministre des hydrocarbures,

Jean-Baptiste TATI LOUTARD

Le ministre de l'économie,
des finances et du budget,

Pacifique ISSOIBEKA

CONTRAT
DE PARTAGE DE PRODUCTION

ENTRE

La REPUBLIQUE DU CONGO, ci-après désignée le “Congo”,
représentée par monsieur Jean-Baptiste TATI LOUTARD,
ministre d'Etat, ministre des hydrocarbures.

D'une part.

ET

La société SOCO EXPLORATION & PRODUCTION CONGO,
ci-après désignée « SOCO EPC », société anonyme de droit

congolais, dont le siège est à Pointe-Noire, République du
Congo, concession Liliane, boîte postale 4466, représentée par
50

Monsieur Serge LESCAUT, Administrateur Général Adjoint,
dûment habilité à signer ce Contrat suivant le pouvoir établi
par Monsieur Roger CAGLE, Administrateur Général,

La SOCIETE NATIONALE DES PETROLES DU CONGO
{ci-après désignée « SNPC »), société ayant sont siège social à
Brazzaville, République du Congo, représentée par Monsieur
Denis Auguste Marie GOKANA, son Président Directeur
Général, et

La société AFRICA OIL & GAS CORPORATION (Ci-après
désignée « AOGC :), société anonyme ayant son siège social à
Brazzaville, boîte postale 1473, République du Congo, représentée par
Monsieur Louis Marie MALONGA, son Directeur Général ;

D'autre part,

SOCO EPC, SNPC et AOGC sont ensemble désignées dans ce
Contrat : le « Contracteur »,

Les intérêts respectifs de la SOCO EPC, la SNPC et l'AOGC, en
tant qu'entités formant le Contracteur, seront de 75% pour
SOCO EPC, 15% pour la SNPC et 10% pour l'AOGC.

IL A ETE CONVENU CE QUI SUIT :
Article 1 : Définitions

Aux fins du Contrat, tel que défini ci-après, les termes suivants
auront la signification fixée au présent article :

1.1 “Année Civile” : période de douze (12) mois consécutifs
commençant le premier janvier et terminat le 31 décembre de
chaque année ;

1.2 “Baril'ou “bbl”" : unité égale à 42 gallons américains (un
gallon U.S. étant égal à 3,78541 litres) mesurés à la tempéra-
ture de quinze (15) degrés celsius ;

1.3 “Brut de Référence” :
l'Article 9 :

le pétrole brut tel que défini à

1.4 “Budget” : l'estimation prévisionnelle du coût d'un
programme de travaux :

1.5 “Cession” : toute opération juridique aboutissant à trans-
férer entre les Parties ou à toute autre entité, autre qu'une
Partie, tout ou partie des droits et obligations découlant du
Contrat sur tout ou partie de la Zone de Permis :

1.6 “Code des Hydrocarbures” : le code, objet de la loi 24-94 du
23 août 1994, en vigueur à la date de signature du présent
Contrat, et ses décrets d'application.

1.7 “Comité de Gestion” : l'organe visé à l'Article 4 du Contrat :

1.8 “Contracteur” : désigne collectivement SOCO EPC, SNPC,
AOGC, Prestoil, et leurs futurs associés qui deviendraient
Parties au Contrat du fait d'une cession:

1.9 “Contrat” : le présent Contrat de Partage de Production, ses
annexes qui en font partie intégrante, ainsi que tout avenant à
ce Contrat qui serait conclu entre les Parties :

1.10 “Contrat d'Association” : le contrat (y compris ses annexes
et ses avenants) régissant les rapports entre les entités consti-
tuant le Contracteur, pour la réalisation en association des
Travaux Pétroliers ;

Journal Officiel de la République du Congo

Edition Spéciale N° 06 - 2006

1.11 « Cost Oil »,: désigne la part de la Production Nette définie
à l'Article 7.2 :

1.12 « Cost Stop » : La limite maximale de récupération des
Coûts Pétroliers telle que définie à l'Article 7.3 :

1.13 “Coûts Pétroliers” : toutes les dépenses et les provisions
liées aux Travaux Pétroliers. Les Coûts Pétroliers comprennent
les dépenses effectivement encourues par le Contracteur ainsi
que les provisions constituées du fait des Travaux Pétroliers,
calculées conformément aux dispositions de la Procédure
Comptable. Les Coûts Pétroliers se repartissent entre les
dépenses de recherche, d'appréciation, de développement,
d'exploitation, la provision pour démantèlement et remise en
état de sites (abandon), la Provision pour Investissements
Diversifiés et la somme affectés au financement des projets
sociaux;

1.14 “Date d'Effet” ou “Date d'Entrée en Vigueur” : la date de
prise d'effet du Contrat telle que définie à l'article 20 du
contrat :

1.15 “Dollar” : la monnaie ayant cours légal aux États-Unis
d'Amérique ;

1.16 “Excess Cost Oil * : désigne la part des Coûts Pétroliers
telle que définie à l'Article 8.3 ;

1.17 “Gaz Naturel.” : les hydrocarbures gazeux comprenant
principalement du méthane et de l'éthane, qui, à 15° C et à la
pression atmosphérique, sont à l'état gazeux, et qui sont
découverts et/ou produits sur la Zone de Permis, après l'ex-
traction des liquides de gaz naturel. Les Gaz de Pétrole
Liquéfiés, ou GPL, extraits du Gaz Naturel sont, par exception,
considérés comme des Hydrocarbures Liquides pour autant
qu'ils sont expédiés au point de livraison sous forme liquide ;

1.18 “Hydrocarbures” : les Hydrocarbures Liquides et le Gaz
Naturel découverts et/ou produits sur la Zone de Permis ;

1.19 “Hydrocarbures Liquides” : les Hydrocarbures décou-
verts et/ou produits sur la Zone de Permis, y compris les GPL,
à l'exception du Gaz Naturel ;

1.20 “Parties” : les parties au Contrat, soit le Congo et le
Contracteur ;

1.21 “Permis” : le permis de recherche Marine XI octroyé à la
SNPC par Décret n° 2005-295 en date du 18 juillet 2005.

1.22 “Permis d'Exploitation” : tout permis d'exploitation décou-
lant du Permis Marine XI :

1.23 “Prix Fixé" : le prix de chaque Qualité d'Hydrocarbures
Liquides, tel que défini à l'Article 9 ci-après :

1.24 “Procédure Comptable” : la procédure comptable qui,
après signature, fait partie intégrante du Contrat dont elle
constitue l'Annexe 1 :

1.25 “Production Nette” : la production totale d'Hydrocarbures
Liquides et les Gaz de Pétrole Liquéfiés, ou GPL, diminuée de
toutes eaux et de tous sédiments produits ainsi que de toutes
quantités d'Hydrocarbures réinjectées dans le gisement,
utilisées ou perdues au cours des Travaux Pétroliers :

1.26 “Profit Oil “ : désigne la part de la Production Nette
définie à l'Article 8.1 du Contrat:

1.27 “Programme de Travaux” : plan de Travaux Pétroliers
devant être effectués durant une période déterminée,
approuvé par le Comité de Gestion dans les conditions

Du 17 juillet 2006
stipulées au Contrat ;

1.28 “Provision pour Investissements Diversifiés” ou *PID” :
désigne la provision définie à l'article 10 du Contrat ;

1.29 “Qualité d'Hydrocarbures Liquides” : désigne une quel-
conque qualité d'Hydrocarbures Liquides livrée FOB à un Prix
Fixé, conformément aux dispositions de l'Article 9 du Contrat,
à partir de l'un des terminaux de chargement au Congo :

1.30 “Redevance” désigne la part de la Production Nette due au
Congo tel que prévu à l'Article 12.1 du Contrat ;

1.81 “Société Affiliée”

1.31.1 toute Société dans laquelle plus de cinquante (50)
pour cent des droits de vote dans les assemblées générales
ordinaires des actionnaires ou associés, ci-après désignées les
“Assemblées”, sont détenus directement ou indirectement par
l'une des Parties :

1.31.2 toute Société qui détient, directement ou indirectement,
plus de cinquante (50) pour cent des droits de vote dans les
Assemblées de l'une des Parties.

131.3 toute Société dont les droits de vote dans les
Assemblées sont détenus pour plus de cinquante pour cent
par une Société qui détient elle-même, directement ou indirec-
tement, plus de cinquante pour cent des droits de vote dans les
Assemblées de l'une des Parties :

1.31.4 toute Société dans laquelle plus de cinquante (50) pour
cent des droits de vote dans les Assemblées sont détenus
directement ou indirectement par une Société ou par plusieurs
Sociétés telles que décrites aux articles 1.31.1 à 1.31.3 ci-des-
sus ;

1.32 « Tax Oil » : la part du Profit Oil revenant au Congo et
comprenant l'impôt sur les sociétés dû par les entités
composant le Contracteur, au taux indiqué dans le Code des
Hydrocarbures, le présent Contrat et l'Article 34 de la
Procédure Comptable en annexe à ce Contrat.

1.38 “Travaux d'Abandon” : les Travaux Pétroliers nécessaires
à la remise en état d'un site d'exploitation et dûment provision-
nés dont l'abandon est programmé par le Comité de Gestion.

1.34 “Travaux de Développement” : les Travaux Pétroliers liés
au Permis d'Exploitation relatifs à l'étude, la préparation et la
réalisation des opérations telles que : sismique, forage, équipe-
ment de puits et essais de production, construction et pose des
plates-formes, ainsi que toutes autres opérations connexes, et
toutes autres opérations réalisées en vue de l'évaluation des
gisements et de leurs extensions, de la production, du
transport, du traitement, du stockage et de l'expédition des
Hydrocarbures aux terminaux de chargement :

1.85 “Travaux d'Exploitation” : les Travaux Pétroliers relatifs
au Permis d'Exploitation et liés à l'exploitation et à l'entretien
des installations de production, de traitement, de stockage, de
transport et d'expédition des Hydrocarbures ;

1.86 “Travaux de Recherche” : les Travaux Pétroliers liés au
Permis Marine XI et réalisés dans le but de découvrir et d'ap-
précier un ou plusieurs gisements d'Hydrocarbures tels que les
opérations de géologie, de géophysique, de forage (y compris les
activités d'abandon et de restauration connexes), d'équipement
de puits et d'essais de production.

1.37 “Travaux Pétroliers” : toutes activités conduites pour
permettre la mise en oeuvre du Contrat sur la Zone de Permis,

Journal Officiel de la République du Congo 51

notamment les études, les préparations et réalisations des
opérations, les activités juridiques fiscales, comptables et
financières. Les Travaux Pétroliers se répartissent entre les
Travaux de Recherche (exploration et appréciation), les
Travaux de Développement, les Travaux d'Exploitation et les
Travaux d'Abandon ;

1.38 “Trimestre” : une période de trois (3) mois consécutifs
commençant le premier jour de janvier, d'avril, de juillet et
d'octobre de toute Année Civile ;

1.39 “Zone de Permis” : désigne la Zone couverte par le Permis
Marine XI et tous les permis d'exploitation en découlant.

Article 2 : Objet du Contrat

Le Contrat a pour objet de définir les modalités selon les-
quelles le Contracteur réalisera les Travaux Pétroliers sur la
Zone de Permis et selon lesquelles les Parties se partageront la
production d'Hydrocarbures en découlant.

Article 3 : Champ d'application du Contrat - Opérateur

3.1 Ce contrat est un Contrat de Partage de Production sur la
Zone de Permis régi par les dispositions de la loi n° 24-94 du
23 août 1994 portant Code des Hydrocarbures et par toutes
les autres dispositions légales et réglementaires en vigueur
applicables au Contrat à la Date d'Effet.

3.2. Les Travaux Pétroliers sont réalisés au nom et pour le
compte du Contracteur par une des entités composant celui-ci
et dénommée “l'Opérateur” L'Opérateur’ est désigné par le
Contracteur dans le cadre du Contrat d'Association. À la date
de signature de ce Contrat, SOCO EPC est l'Opérateur désigné
par le Contracteur pour le Permis et pour les permis
d'Exploitation en découlant.

3.3 Pour le compte du Contracteur, l'Opérateur a notamment
pour tâche de :

(a) Préparer et soumettre au Comité de Gestion les projets de
Programme de Travaux annuels, les Budgets correspon-
dants et leurs modifications éventuelles ;

{b) Diriger, dans les limites des Programmes de Travaux et
Budgets approuvés, l'exécution des Travaux Pétroliers ;

(c) Préparer les Programmes de Travaux de Recherche, de
Travaux de Développement, de Travaux d'Exploitation et de
Travaux d'Abandon relatifs aux gisements découverts sur le
Permis d'exploitation :

(d) Sous réserve de l'application des dispositions de l'article
3.6 ci-après, négocier et conclure avec tous tiers les contrats
relatifs à l'exécution des Travaux Pétroliers :

(e) Tenir la comptabilité des Travaux Pétroliers, préparer et
soumettre annuellement au Congo les comptes, conformé-
ment aux dispositions de la Procédure Comptable ;

(9 Conduire les Travaux Pétroliers, de la manière la plus
appropriée et, d'une façon générale, mettre en oeuvre tous
les moyens appropriés en respectant les règles de l'art
généralement acceptées dans l'industrie pétrolière interna-
tionale. en vue de :

{i) l'exécution des Programmes de Travaux dans les
conditions techniques et économiques généralement

52
suivies dans l'industrie pétrolière, et

ii) l'optimisation de la production dans le respect
d'une bonne conservation des gisements exploités.

3.4 Dans l'exécution des Travaux Pétroliers. l'Opérateur doit,
pour le compte du Contracteur :

(a) Conduire avec diligence toutes les opérations conformé-
ment aux pratiques généralement acceptées et suivies dans
l'industrie pétrolière, se conformer aux règles de l'art en
matière de champs pétrolifères et de génie civil et accomplir
ces opérations d'une manière efficace et économique.
Toutes les opérations sont exécutées conformément aux
termes du Contrat.

(b) Fournir le personnel nécessaire aux Travaux Pétroliers en
tenant compte des dispositions de l'Article 15 ci-après.

{c) Permettre à un nombre raisonnable aux représentants du
Congo d'avoir un accès périodique aux frais du Contracteur,
aux lieux où se déroulent les Travaux Pétroliers, avec le
droit d'observer tout ou partie des opérations qui y sont
conduites. Le Congo peut, par l'intermédiaire de ses repré-
sentants ou employés dûment autorisés, examiner tout ou
partie des données et interprétations de l'Opérateur se rap-
portant aux Travaux Pétroliers, y compris, sans que cette
énumération soit limitative, carottes, échantillons de
toute nature, analyses, données magnétiques, diagrammes,
cartes, tables et levés.

Le Contracteur doit également permettre à sa charge aux
représentants du Congo de faire des contrôles périodiques
sur les installations pétrolières. Ces dépenses constituent
des Coûts Pétroliers récupérables.

(d) En accord avec les textes en vigueur au Congo (cf. Article
37 de la loi portant code des Hydrocarbures), mettre en
place et maintenir en vigueur toutes les couvertures
d'assurances de types et montants conformes aux usages
généralement acceptés dans l'industrie pétrolière et aux
dispositions de ce Contrat.

Le Contracteur pourra également s'assurer par le biais des
sociétés captives.

{e) Payer ponctuellement tous les frais et dépenses encourus
au titre des Travaux Pétroliers.

(9 Maintenir au Congo une copie de toutes les données
décrites sous c) ci-dessus, exception faite de tels documents
ou matériaux qui nécessitent des conditions d'emmagasi-
nage ou de conservation spéciales, qui doivent être mainte-
nus dans un lieu choisi par les Parties, sous la responsa-
bilité de l'Opérateur, et auxquels le Congo a plein droit
d'accès.

(g) Fournir une copie des données décrites sous c) ci-dessus
au Congo.

3.5 Le Contracteur doit exécuter chaque Programme de
Travaux dans les limites du Budget correspondant et ne peut
entreprendre aucune opération qui ne soit comprise dans un
Programme de Travaux approuvé ni engager de dépenses qui
excédent les montants inscrits au Budget, sous réserve de ce
qui suit :

(a) Si cela s'avère nécessaire pour l'exécution d'un
Programme de Travaux approuvé, le Contracteur est
autorisé à faire des dépenses excédant le Budget
adopté, dans la limite de dix (10) pour cent du montant
d'un poste quelconque du Budget. L'Opérateur doit

Journal Officiel de la République du Congo

Edition Spéciale N° 06 - 2006

rendre compte de cet excédent de dépenses au Comité
de Gestion suivant.

{b) Au cours de chaque Année Civile, le Contracteur est
aussi autorisé à effectuer, dans le cadre de Travaux
Pétroliers des dépenses imprévues non incluses dans
un Programme de Travaux (mais qui y sont liées) et non
inscrites dans un Budget, dans la limite cependant d'un
total de un million cinq cent mille Dollars ou de leur
contre-valeur dans une autre monnaie. Toutefois, ces
dépenses ne doivent pas être faites pour atteindre des
objectifs jusqu'alors refusés par le Comité de Gestion et
l'Opérateur doit le cas échéant présenter dans les plus
brefs délais un rapport relatif à ces dépenses au Comité
de Gestion.

Lorsque ces dépenses sont approuvées par le Comité de
Gestion, le montant autorisé est à nouveau porté à un
million cinq cent mille Dollars ou à leur contre-valeur
dans toute autre monnaie, le Contracteur ayant en
permanence le pouvoir de dépenser ce montant aux
conditions fixées ci-dessus.

(c) En cas d'urgence dans le cadre des Travaux
Pétroliers, l'Opérateur peut engager les dépenses immé-
diates qu'il juge nécessaires pour la protection des vies,
des biens et de l'environnement, et il doit faire part dans
les plus brefs délais praticables au Comité de Gestion
des circonstances de ce cas d'urgence et de ces
dépenses.

3.6 Sauf décision contraire du Comité de Gestion, le
Contracteur devra faire des appels d'offres pour les matériels
et services dont le coût est estimé supérieur à sept cent cin-
quante milles Dollars par appel d'offres pour les Travaux de
Recherche et un million deux cent mille Dollars pour les
Travaux de Développement et les Travaux d'Exploitation. Les
entités composant le contracteur et les sociétés affiliées pour-
ront soumissionner dans le cadre de ces appels d'offres :
cependant, aucune préférence imméritée sera donnée à de tel-
les offres. La procédure ci-dessus ne s'appliquera pas pour les
études géologiques et géophysiques, l'interprétation, l'analyse
des roches mères, l'analyse pétrophysique et géo-chimique, la
supervision et l'ingénierie des Travaux Pétroliers, l'acquisition
de logiciels, les simulations, les études de gisements et les tra-
vaux nécessitant l'accès à des informations confidentielles
lorsque l'une des entités composant le Contracteur aura la
possibilité de fournir les prestations à partir de ses moyens
propres ou de ceux de ses Sociétés Affiliées.

Le contracteur devra permettre au Congo de participer au
dépouillement de tous les appels d'offres visés ci-dessus qui
seront lancés par le contracteur.

3.7 Le contracteur exerce ses fonctions en industriel diligent.
Sa responsabilité ne saurait être recherchée que pour les
pertes et les dommages résultant de ses actions sous les
termes de ce Contrat dans les cas de fautes lourdes ou
délibérées, telle qu'appréciée au regard des pratiques et usages
internationaux de l'industrie pétrolière.

3.8 Sans préjudice de ce qui précède, le contracteur,
exécutera, pendant la durée du Permis et toute période de
renouvellement, le programme minimum de travaux défini au
décret attributif du Permis.

Article 4 : Comité de Gestion

4.1 Aussitôt que possible après la Date d'Effet du Contrat, il
sera constitué, pour la Zone de Permis, un Comité de Gestion
composé d'un représentant du Contracteur et d'un représen-
tant du Congo. Chaque entité membre du Comité de Gestion
nommera un représentant et un suppléant. Le suppléant
Du 17 juillet 2006

nommé par une Partie agira seulement au cas où le représen-
tant désigné par cette Partie ne serait pas disponible. Chaque
Partie aura le droit de remplacer à tout moment son représen-
tant ou son suppléant en avisant par écrit l'autre Partie de ce
remplacement. Le Congo et le Contracteur pourront faire
participer au Comité de Gestion un nombre raisonnable de
membres de leur personnel.

4.2 Le Comité de Gestion examine toutes questions inscrites à
son ordre du jour relatives à l'orientation, à la programmation
et au contrôle de la réalisation des Travaux Pétroliers. Il exa-
mine notamment les Programmes de Travaux et les Budgets
qui font l'objet d'une approbation et il contrôle l'exécution
desdits Programmes de Travaux et Budgets.

Pour l'exécution de ces Programmes de Travaux et Budgets
approuvés, l'Opérateur, pour le compte du Contracteur, prend
toutes les décisions nécessaires pour la réalisation des
Travaux Pétroliers conformément aux termes du Contrat.

4.3 Les décisions du Comité de Gestion sont prises en applica-
tion des règles suivantes :

(a) pour les Travaux de Recherche et de Développement, y
compris les travaux de développement complémentaire, les
Travaux d'Exploitation et les Travaux d'Abandon, ainsi que
pour les décisions relatives à l'arrêt des Travaux
d'Exploitation sur l'un ou l'autre des gisements de la Zone
de Permis, l'Opérateur présente, pour le compte du
Contracteur, au Comité de Gestion, les orientations, les
Programmes de Travaux et les Budgets qu'il propose pour
approbation. Les décisions du Comité de Gestion sur ces
propositions sont prises à l'unanimité.

Si une question ne peut pas recueillir l'unanimité à une
réunion du Comité de Gestion, l'examen de la question est
reporté à une deuxième réunion du Comité de Gestion qui
se tient, sur convocation de l'Opérateur, dix (10) jours au
moins après la date de la première réunion. Pendant ce
délai, les Parties se concertent et l'Opérateur fournit toutes
informations et explications qui lui sont demandées par le
Congo.

(b) Pour la détermination des provisions liées aux Travaux
d'Abandon, les décisions du Comité de Gestion sont prises
à l'unanimité,

Les décisions du Comité de Gestion ne doivent pas être
susceptibles de porter atteinte aux droits et obligations des
entités constituant le Contracteur dans le cadre du Contrat.

4.4 Le Comité de Gestion se réunit chaque fois que l'Opérateur
le demande, sur convocation adressée au moins quinze (15)
jours à l'avance. La convocation contient l'ordre du jour
proposé, la date, l'heure et le lieu de la réunion. L'Opérateur
fait parvenir au Congo les éléments d'information nécessaires
à la prise des décisions figurant à l'ordre du jour au moins huit
(8) jours avant la réunion. Le Congo peut à tout moment
demander que l'Opérateur convoque une réunion pour
délibérer sur des questions déterminées qui font alors partie
de l'ordre du jour de la réunion. Le Comité de Gestion doit se
réunir au moins deux fois au cours de chaque Année Civile
pour discuter et approuver le Programme de Travaux et le
Budget afférent à l'Année Civile en cours. Le Comité de Gestion
ne peut statuer sur une question qui ne figure pas à l'ordre du
jour de la réunion, sauf décision contraire unanime des
représentants des Parties.

4,5 Les séances du Comité de Gestion sont présidées par le
représentant du Congo. L'Opérateur en assure le secrétariat.

4.6 L'Opérateur prépare un procès-verbal écrit de chaque
séance et en envoie copie au Congo dans les quinze (15) jours
de la date de la réunion, pour approbation ou remarques dans
les trente (30) jours à compter de la date de réception.
En outre, l'Opérateur établit et soumet à la signature du repré-

Journal Officiel de la République du Congo 53

sentant du Congo et du Contracteur, avant la fin de chaque
séance du Comité de Gestion, une liste des questions ayant fait
l'objet d'un vote et un résumé des résolutions adoptées à
l'occasion de chaque vote.

4.7 Toute question peut être soumise à la décision du Comité
de Gestion sans que soit tenue une séance formelle à condition
que cette question soit transmise par écrit par l'Opérateur au
Congo. Dans le cas d'une telle soumission, le Congo doit, dans
les dix (10) jours suivant réception de la question, communi-
quer son vote par écrit à l'Opérateur, à moins que la question
soumise au vote ne requière une décision dans un délai
stipulé par l'Opérateur qui, à moins de conditions d'urgence
nécessitant une réponse plus rapide, ne peut être inférieur à
quarante huit (48) heures. En absence de réponse du Congo
dans le délai imparti, la proposition de l'Opérateur est consi-
dérée comme adoptée. Toute question qui reçoit le vote
affirmatif requis dans les ‘conditions prévues à l'article 4,3
ci-dessus est réputée adoptée comme si une réunion avait été
tenue.

4.8 Le Comité de Gestion peut décider d'entendre toute
personne dont l'audition est demandée par l'une des Parties.
Chaque Partie peut en outre, à ses frais, se faire assister aux
réunions du Comité de Gestion par des experts extérieurs de
son choix, à condition d'obtenir un engagement de confidentia-
lité desdits experts, étant entendu que les experts assistant le
Congo ne doivent présenter aucun lien avec des sociétés pétro-
lières concurrentes des entités composant le Contracteur.

4.9 Un Comité d'Evaluation des provisions pour Travaux
d'abandon rattaché (ci-après comité d'évaluation) au Comité de
Gestion est institué. Ce Comité est chargé d'examiner pour
recommandation au Comité de Gestion

- les programmes des Travaux d'Abandon et Coûts estimatifs
y relatifs :

- le calcul des provisions pour remise en état des sites ;

- le calcul du montant correspondant aux produits financiers
générés par les provisions pour la remise en état des sites,
ainsi qu'une recommandation d'affectation desdites
provisions. Il est convenu entre le Congo et le Contracteur
que les provisions constituées non placées dans un
organisme tiers mais conservées dans la trésorerie de la
société constituante ou de celle de ses Sociétés Affiliées,
sont réputées avoir généré des produits financiers au Taux
de Référence + 0,2%. + Taux de Référence » signifie le taux
d'intérêt interbancaire LIBOR à 1 mois sur Dollar, tel que
publié sur “TELERATE"à la page 3750" à 11 h00 (heure de
Londres), ou toute autre page de substitution, 2 jours
ouvrables avant le jour du tirage ou du renouvel-

lement (avec arrondi au 1/16ÈME de 1 % l'an supérieur si
nécessaire).

Le Comité d'Evaluation est composé de représentants (un titu-
laire et un suppléant) du Contracteur et du Congo.

Ce Comité se réunira avant la tenue de chaque Comité de
Gestion à une date fixée d'accord parties.

Le secrétariat du Comité est assuré par l'Opérateur, chargé
également de rédiger un compte rendu écrit de chaque
réunion qui sera envoyé à tous les participants pour approba-
tion.

Les Coûts du Contracteur relatifs à la participation de ses
représentants et au fonctionnement du Comité d'Evaluation
des provisions pou réhabilitation seront supportés par le
Contracteur et constitueront un Coût Pétrolier. »

Article 5 : Programmes de Travaux et Budgets

5.1 Pour le compte du Contracteur, l'Opérateur présentera au
Congo. dans un délai de soixante (60) jours à compter de la

54 Journal Officiel de la République du Congo

Date d'Effet, l'état des lieux de la Zone de Permis à la Date
d'Effet ainsi que le Programme de Travaux que le Contracteur
propose pour le restant de l'Année Civile en cours, avec le
Budget correspondant.

Par la suite, au plus tard le quinze (15) novembre de chaque
Année Civile, l'Opérateur soumettra au Congo le Programme
de Travaux qu'il se propose de réaliser au cours de l'Année
Civile suivante ainsi que le projet de Budget correspondant. Au
moment de la soumission du Programme de Travaux et du
Budget de chaque Année Civile, l'Opérateur présente sous
forme moins détaillée des Programmes de Travaux et Budgets
prévisionnels pour les deux (2) Années Civiles suivantes.

5.2 Au plus tard le quinze (15) décembre de chaque Année
Civile, le Comité de Gestion adopte le Programme de Travaux
et le Budget relatifs à l'Année Civile suivante. Au moment où il
adopte un Programme de Travaux et un Budget, le Comité de
Gestion examinera, à titre préliminaire et indicatif, et sans
l'adopter. le Programme de Travaux et le Budget pour les deux
(2) Années Civiles suivantes. Aussitôt que possible après
l'adoption d'un Programme de Travaux et d'un Budget.
l'Opérateur en adresse une copie au Congo.

5.3 Chaque Budget contient une estimation détaillée, par
Trimestre, du coût des Travaux Pétroliers prévus dans le
Programme de Travaux correspondant au Trimestre en ques-
tion. Chaque Programme de Travaux et chaque Budget est
susceptible d'être révisé et modifié par le Comité de Gestion à
tout moment dans l'année.

5.4 Dans les quatre-vingt dix (90) jours suivant la fin d'une
Année Civile ou, en cas de fin du Contrat, dans les trois (3)
mois de cette expiration, l'Opérateur doit, pour le compte du
Contracteur, rendre compte au Congo de la façon dont a êté
exécuté le Budget afférent à l'Année Civile écoulée.

5.5 Lorsque l'Opérateur estimera qu'au total soixante (60) pour
cent des réserves prouvées de l'un quelconque des Permis
d'Exploitation objet du Contrat devraient avoir été produites
au cours de l'Année Civile qui suivra, il soumettra au Comité
d'Evaluation des Provisions pour Travaux d'Abandon dont les
caractéristiques sont définies à l'article 4.9 du Contrat. au plus
tard le quinze (15) novembre de l'Année Civile en cours, le
Programme de Travaux d'Abandon qu'il se propose de réaliser
sur ce Permis d'Exploitation, avec un plan de remise en état du
site, un calendrier des travaux prévus et une estimation
détaillée de l'ensemble des coûts liés à ces Travaux d'Abandon.

Pour permettre la récupération de ces Coûts Pétroliers confor-
mément aux dispositions de l'Article 7.5 ci-après par les enti-
tés composant le Contracteur sous la forme de provisions pour
la remise en état des sites, pour tout Permis d'Exploitation
concerné par ce Programme de Travaux d'Abandon,
l'Opérateur déterminera, au plus tard le quinze (15) novembre
de l'Année Civile en cours, le montant exprimé en Dollars par
Baril de la provision à constituer. Ce montant sera égal au
montant total estimé des Travaux d'Abandon divisé par le
montant des réserves prouvées restant à produire selon ses
estimations sur ce Permis d'Exploitation.

En outre, l'Opérateur calculera, conformément aux disposi-

tions de l'article 4.9 et ce à partir du 1®T janvier 2006, le mon-
tant des produits financiers notionnels de l'année écoulée
générés par les provisions constituées pour couvrir à terme les
Travaux d'Abandon. Ce montant sera réputé correspondre à
une provision pour remise en état des sites, et, en conséquen-
ce, ne sera pas porté au compte des Coûts Pétroliers.

Au plus tard le quinze (15) décembre de la même Année Civile,
le Comité de Gestion adoptera, sur recommandation du
Comité d'Evaluation des Provisions pour Travaux d'Abandon et
pour chaque Permis d'Exploitation concerné, le Programme de
Travaux d'Abandon, et le Budget global correspondant, pour la
période allant jusqu'à la fin de la réalisation des Travaux
d'Abandon. A la même date, le Comité de Gestion approuvera

Edition Spéciale N° 06 - 2006

également le montant de la provision que le Contracteur sera
tenu de constituer pour chaque Baril d'Hydrocarbures
Liquides restant à produire.

Chaque entité membre du Contracteur imputera en consé-
quence sur les Coûts Pétroliers de chacune des Années Civiles
suivantes une somme égale au montant de la provision à cons-
tituer par Baril restant à produire multipliée par la part de la
production d'Hydrocarbures Liquides lui revenant au titre de
l'Année Civile considérée sur ce Permis d'Exploitation.

Si besoin est, au plus tard le quinze (15) novembre de chaque
Année Civile, l'Opérateur présentera au Comité d'évaluation
des Provisions pour Travaux d'Abandon, les modifications qu'il
convient d'apporter à l'estimation des réserves restant à
exploiter et au coût des Travaux d'Abandon prévus. En
fonction de ces nouvelles estimations de réserves restant à
produire et des nouvelles estimations de coûts des Travaux
d'Abandon, l'Opérateur déterminera le cas , échéant, compte
tenu des provisions déjà effectuées à ce titre, le nouveau mon-
tant en Dollars des provisions à constituer pour l'ensemble des
Années Civiles à venir jusqu'à l'arrêt de la production sur
chaque Baril d'Hydrocarbures Liquides qui sera produit. Le
Comité de Gestion approuvera, sur recommandation du
Comité d'Evaluation des Provisions pour Travaux d'Abandon,
ce nouveau montant le quinze (15) décembre de la même
Année Civile au plus tard.

5.6 Les livres et écritures comptables, et tous les documents
financiers et techniques du Contracteur se rapportant aux
Travaux Pétroliers sont soumis à vérification et à inspection
périodiques de la part du Congo ou de ses représentants.

Si le Congo désire exercer ce droit de vérification, il préviendra
le Contracteur par écrit. Telle vérification aura lieu dans un
délai de quarante cinq (45) jours suivant telle notification et
sera menée, soit en faisant appel au personnel de l'administra-
tion congolaise et de la SNPC, soit en faisant appel à un
cabinet indépendant internationalement reconnu. désigné par
lui et agréé par le Contracteur. L'agrément du Contracteur
n'est pas refusé sans motif valable.

Pour une Année Civile donnée, le Congo dispose normalement
d'un délai de quinze (15) mois à compter de la date de dépôt
auprès du Congo des comptes définitifs pour l'Année Civile en
vérification pour effectuer en une seule fois ces examens et
vérifications. Bien qu'il soit prévu que le Congo exercera
normalement son droit de vérification annuellement sur ce
délai de quinze (15) mois, le Congo exerce son droit de vérifica-
tion pour plusieurs exercices antérieurs, jusqu'à un maximum
de deux (2) Années Civiles à partir de la date de dépôt des
comptes définitifs auprès du Congo pour l'exercice le plus
récent.

Au cas où, pour une raison quelconque, ces vérifications
n'auraient pas été effectuées, ces vérifications concernant
plusieurs exercices seront effectuées en une seule fois de façon
à gêner le moins possible le Contracteur et incluent l'exercice
le plus récent pour lequel des comptes définitifs ont été
déposés.

Lorsque le Congo exerce ce droit d'audit, les Budgets relatifs à
cet exercice particulier sont utilisés pour la réalisation de ces
contrôles.

Les frais afférents à cette vérification sont pris en charge par le
Contracteur, dans la limite d'un montant annuel de trente cinq
mille (35.000) Dollars, et font partie des Coûts Pétroliers. Ce
montant est actualisé chaque année par application de
l'indice défini à l'article 7.6 du Contrat.

Lorsque la vérification n'est pas réalisée par le personnel de
l'administration congolaise, le cabinet indépendant agréé par
le Congo et le Contracteur exerce sa mission dans le respect
des termes de référence établis par le Congo pour l'examen de
l'application des règles définies dans la Procédure Comptable
Du 17 juillet 2006

pour la détermination des Coûts Pétroliers et leur récupéra-
tion. Lesdits termes de référence sont communiqués au
Contracteur avant l'intervention dudit cabinet. Le rapport final
de cette vérification est communiqué dans les meilleurs délais
au Contracteur.

Les comptes des Sociétés Affiliées de l'Opérateur, à l'exception
des Sociétés Affiliées de droit congolais, qui sont notamment
chargées de fournir leur assistance au Contracteur, pourront
être audités conformément aux dispositions de l'article 22 de
la Procédure Comptable

Pour toutes contradictions, erreurs ou anomalies relevées lors
des inspections et vérifications, le Congo peut présenter ses
objections au Contracteur par écrit et de manière raisonnable-
ment détaillée, dans les quatre-vingt dix (90) jours suivant la
fin de ces examens et vérifications.

Les dépenses imputées aux Coûts Pétroliers et les calculs
relatifs au Partage de la Production Nette dans ladite Année
Civile sont considérés comme définitivement approuvés
lorsque le Congo n'a pas opposé d'objection dans les délais
visés ci-dessus.

Toute objection, contestation ou réclamation raisonnablement
soulevée par le Congo fait l'objet d'une concertation avec le
Contracteur ou l'entité composant le Contracteur concernée.
Ce dernier rectifiera les comptes et prendra en compte toutes
les contestations soulevées par le Congo dans les plus brefs
délais en fonction des accords qui seront intervenus, ceci en
application des dispositions de la réglementation en vigueur au
Congo.

Au cas où le litige persisterait, la procédure d'arbitrage définie
à l'Article 22 s'appliquerait, ce qui pourrait mener à l'applica-
tion des dispositions visés au Chapitre XIII du Code des
Hydrocarbures.

5.7 Les registres et livres de comptes et tous les documents
financiers et techniques retraçant les Travaux Pétroliers sont
tenus par l'Opérateur en langue française et libellés en Dollars.
Les registres sont utilisés pour déterminer la quote-part des
Coûts Pétroliers et de la production revenant à chacune des
entités composant le Contracteur aux fins du calcul par celles-
ci des quantités d'Hydrocarbures Liquides leur revenant au
titre des Articles 7 et 8 du Contrat.

Il est de l'intention des Parties qu'à l'occasion de la conversion
de devises et de toutes autres opérations de changes relatives
aux Travaux Pétroliers le Contracteur ne réalise ni gain, ni
perte, qui ne soit porté aux comptes des Coûts Pétroliers.

Les modalités relatives à ces opérations sont précisées dans la
Procédure Comptable.

Article 6 : Découverte d'Hydrocarbures

6.1 Dès qu'une découverte est faite pour le compte du
Contracteur, l'Opérateur en informe le Congo. Dans les
meilleurs délais et au plus tard trente (30) jours qui suivent la
fin du sondage de découverte, le Contracteur présente au
Comité de Gestion un premier rapport de découverte sur le ou
les niveaux rencontrés qui peuvent être considérés comme
producteurs, l'importance des indices donnés par le gisement
et une estimation des travaux à entreprendre dans les trois (3)
mois suivants.

6.2 Au plus tard dans les six (6) mois qui suivent la découver-
te, après mise à jour du rapport de découverte, le Contracteur
soumet au Comité de Gestion :

- un rapport détaillé sur la découverte ;

- un Programme de Travaux et le Budget prévisionnel néces-
saire à la délinéation du gisement comprenant notamment
les travaux complémentaires à effectuer et le nombre de
puits de délinéation à forer :

- un planning de réalisation des travaux de délinéation.

Journal Officiel de la République du Congo

55

Après examen et modifications éventuelles des propositions du
Contracteur par le Comité de Gestion, les règles de décision
définies à l'Article 4.3 ci-dessus s'appliquent.

6.3 A l'issue des travaux de délinéation, le Contracteur soumet
un rapport au Comité de Gestion sur les possibilités de mise
en production du gisement ainsi délimité.

Après examen de ce rapport par le Comité de Gestion, si le
Contracteur établit le caractère commercial du gisement en
fonction de ses critères d'évaluation, le titulaire, à la demande
du Contracteur, sollicite l'octroi d'un Permis d'Exploitation
auprès de l'administration congolaise compétente.

Article 7 : Remboursement des Coûts Pétroliers

7.1 Le Contracteur assure le financement de l'intégralité des
Coûts Pétroliers.

7.2 Le remboursement des Coûts Pétroliers s'effectuera sur la
Zone de Permis en général, et, plus particulièrement, sur la
zone de chaque Permis d'Exploitation. A cet effet, une part de
la production d'Hydrocarbures Liquides provenant de la Zone
de chaque Permis d'Exploitation au cours de chaque Année
Civile sera effectivement affectée au remboursement des Coûts
Pétroliers (ci-après désignée “Cost Oil”).

7.3 Dès le démarrage de la production d'Hydrocarbures
Liquides sur la Zone de Permis, chaque entité composant le
Contracteur commencera à récupérer sa part des Coûts
Pétroliers relatifs à la Zone de Permis en recevant chaque
Année Civile une quantité d'Hydrocarbures Liquides équiva-
lant au pourcentage C, indiqué ci-dessous, du total de la
Production Nette du Permis d'Exploitation multipliée par le
pourcentage d'intérêt qu'elle détient dans le Permis
d'Exploitation.

Le Cost Oil ne sera pas supérieur à 50% de la Production Nette
au cours d'une Année Civile.

Les Coûts Pétroliers non récupérés par une entité composant
le Contracteur au cours de ladite Année Civile seront
récupérés sur les Années Civiles suivantes jusqu'à récupéra-
tion totale ou expiration du Contrat.

7.4 La valeur du Cost Oil sera déterminée en utilisant le Prix
Fixé pour chaque Qualité d'Hydrocarbures Liquides tel que
défini à l'Article 9 ci-dessous.

7.5 Le remboursement des Coûts Pétroliers pour chaque
Année Civile au titre des Permis d'Exploitation s'effectuera
selon l'ordre de priorité suivant :

- les coûts des Travaux d'Exploitation :

- les coûts des Travaux de Développement ;

- les coûts des Travaux de Recherche ;

- les provisions décidées pour la couverture des coûts des
Travaux d'Abandon.

Les Coûts Pétroliers sont reclassés dans les catégories de
Travaux Pétroliers ci-dessus selon leur nature.

7.6 Au moment de leur remboursement, les Coûts Pétroliers
non récupérés seront actualisés à compter de leur date de
paiement par application de l'indice d'inflation du produit
intérieur brut des États-Unis d'Amérique, tel que publié par
l'OCDE dans sa Revue Mensuelle, à la page “National
Accounts”, sous les références : “National Income and Product
- ÉtatsUnis - Implicit Price Level”. La valeur de l'indice était de
100 en 1985 et de 132,3 au 4ème trimestre 1993 (publication
du mois de mars 1996). En cas d'impossibilité d'utiliser ladite
référence, les Parties se concerteront pour convenir d'une
nouvelle référence. Le remboursement annuel des Coûts
Pétroliers se fera à la limite du Cost Stop.

Sur la Zone de Permis, afin de tenir compte des situations
particulières qui résulteraient des prix exceptionnellement bas

56

des hydrocarbures liquides, les Parties conviennent des dispo-
sitions suivantes :

- si le Prix Fixé est compris entre 10 Dollars et 14 Dollars par
Baril, le Cost Oil sera au plus égal à une valeur qui
décroîtra linéairement entre 70 % et C % de la Production
Nette de la qualité d'Hydrocarbures Liquides estimés en
barils: C étant défini à l'article 7.3.:

- si le Prix Fixé est inférieur à 10 Dollars par Baril, le Cost Oil
sera au plus égal au produit des 7/10 du Prix Fixé multi-
plié par la Production Nette, exprimée en Barils.

Au cas ou le Prix Fixé serait supérieur à trente deux (32)
Dollars par Baril, valeur actualisée comme indiquée à l'Article
8.2 dernier alinéa, les Coûts Pétroliers seront remboursés au
Contracteur par affectation d'une quantité d'Hydrocarbures
Liquides dont la valeur sera au plus égale au produit de la
Production Nette de la Zone de Permis, exprimée en Barils,
multipliée par le Cost Oil multiplié par trente deux (32) Dollars
{valeur actualisée).

7.7 Nonobstant toutes autres dispositions de ce Contrat, les
coûts associés aux Travaux de Développement et d'Abandon,
qui ne résultent pas dans l'établissement d'un Permis
d'Exploitation, seront des Coûts Pétroliers récupérables, dans
le cadre d'un Permis d'Exploitation découlant du Permis
Marine XI, dans l'ordre de récupération définie a l'Article 7.5
ci-dessus.

Article 8 - Partage de la production

8.1 La Production Nette sur la Zone de chaque Permis
d'Exploitation, déduction faite de la Redevance minière propor-
tionnelle, de la Provision pour Investissements Diversifiés et de
la quantité affectée au remboursement des Coûts Pétroliers,
conformément aux dispositions de l'Article 7 ci-dessus
{ci-après désignée « Profit Oil »), sera partagée entre le Congo et
le Contracteur dans les proportions indiquées ci-dessous.

PARTAGE DU PROFIT
Production Part Part
Nette Cummiée du Contracteur du Congo
(Millions bbls)
O<70 60% 40%
> 70 à 100 55% 45%
>100 50% 50%

8.2 Dans la Zone de Permis, si le Prix Fixé d'une ou plusieurs
qualités d'Hydrocarbures Liquides est supérieur au seuil de
prix haut défini ci-dessous, la part de chaque qualité
d'Hydrocarbures Liquides équivalant en valeur à la différence
entre le seuil de prix haut et le Prix Fixé pour telle qualité
d'Hydrocarbures Liquides, sera partagée, après déduction de
la Redevance, à raison de tous indiqués ci-dessous. Les quan-
tités restantes de chaque Qualité d'Hydrocarbures Liquides
resteront partagées comme stipulé ailleurs dans l'Article 8.1.

Partage au-dessus du Seuil de Prix Haut

Part du Contracteur
30%

Part du Congo
70%

Le seuil de prix applicable à tout moment sera de vingt huit

(28) Dollars par Baril, déterminé au 1®T janvier 2005 par
application de l'indice défini à l'Article 7.6 du présent Contrat.

Il est entendu qu'en déterminant le seuil d'un prix haut,
l'application de l'indice d'inflation se fera à partir du
1€T janvier 2005, indépendamment de la Date d'Entrée en
Vigueur du présent Contrat.

8.3 Si le Cost Oil est inférieur à 50% de la Production Nette, le
Congo et le Contracteur recevront respectivement 65% et 35%

Journal Officiel de la République du Congo

Edition Spéciale N° 06 - 2006

du Profit Oil sur la partie du Profit Oil comprise 50% de la
Production Nette et le Cost Oil. Le Congo et le Contracteur se
partageront le reste du Profit Oil comme défini à l'Article 8.1.

8.4 Pour la répartition du Profit Oil de la Zone de Permis entre
le Congo et chaque entité composant le Contracteur. les parts
de chaque Qualité d'Hydrocarbures Liquides à recevoir par le
Congo et par chaque entité composant le Contracteur sont
proportionnelles au rapport entre la Production Nette de
chacune de ces Qualités d'Hydrocarbures Liquides affectées
au Profit Oil et la somme des Productions Nettes des
Hydrocarbures Liquides affectées au Profit Oil.

Article 9 - Valorisation des Hydrocarbures Liquides

9.1 Pour les besoins de la gestion du présent Contrat, le brut
de référence sera le Brent de la Mer du Nord, dont la valeur de
la cotation telle que publiée par le Platt's à la rubrique «Brent
daté» sera «le prix de référence».

Aux fins de la récupération des Coûts Pétroliers, du partage du
Profit Oil, de la détermination des montants à verser au titre
de la PID prévue à l'article 10 ci-après et de la perception en
espèces de la Redevance minière proportionnelle, le prix de
chaque Qualité. d'Hydrocarbures Liquides est le “Prix Fixé”.

Le Prix Fixé reflétant la valeur d'une Qualité d'Hydrocarbures
Liquides, FOB terminal de chargement au Congo, sur le
marché international, est déterminé en Dollars par Baril. Le
Prix Fixé est déterminé paritairement par le Contracteur et le
Congo pour chaque mois.

9.2 Dans le mois suivant la fin de chaque Trimestre, le Congo
et le Contracteur se rencontrent afin de déterminer d'un com-
mun accord, pour chaque Qualité d’Hydrocarbures Liquides
produite, le Prix Fixé pour chaque mois du Trimestre écoulé. A
cette occasion, le Contracteur soumet au Congo les informa-
tions visées à l'article 9.1 ci-dessus et tout élément pertinent
se rapportant à la situation et à l'évolution des prix des
Hydrocarbures Liquides sur les marchés internationaux.

Si, au cours de cette réunion, un accord unanime ne peut être
obtenu, les Parties se rencontrent à nouveau en apportant
toute information complémentaire utile relative à l'évolution
des prix des Hydrocarbures Liquides de qualités similaires afin
d'obtenir une décision unanime avant la fin du deuxième mois
suivant la fin du Trimestre considéré.

Pour les besoins de la gestion du Contrat, le Contracteur déter-
mine un prix mensuel provisoire qui reflètera le niveau du
marché pétrolier à cette période, pour chaque Qualité
d'Hydrocarbures Liquides, qu'il applique jusqu'à la détermina-
tion définitive du Prix Fixé pour le mois considéré. Ce prix
provisoire est porté à la connaissance du Congo.

En cas de désaccord persistant des Parties sur la détermina-
tion du Prix Fixé, l'une ou l'autre Partie peut soumettre le dif-
férend à l'arbitrage dans les conditions prévues à l'Article 22
du Contrat.

9.3 En cas d'exploitation d'un gisement de Gaz Naturel, le
Congo et le Contracteur se concerteront pour fixer le prix du
Gaz Naturel conformément aux dispositions de l'Article 15 ci-
après.

Article 10 - Provision pour Investissements Diversifiés

La Provision pour Investissements Diversifiés ou “PID”, a pour
objet de permettre d'affecter des fonds à des investissements
ou à des engagements financiers destinés au développement
de l'économie congolaise ; ces fonds seront affectés notamment
à la promotion des petites et moyennes entreprises, des petites
et moyennes industries et à une aide au financement des
projets de promoteurs nationaux.

Le montant de la PID est fixé pour chaque Année Civile à un
pour cent (1 %) de la valeur au (x) Prix Fixé(s) de la Production
Nette de la Zone de Permis.
Du 17 juillet 2006

Les montants correspondants sont versés par chaque entité
composant le Contracteur sur les comptes indiqués par le
Congo, conformément aux dispositions de la Procédure
Comptable.

Les montants affectés à la PID constituent des Coûts
Pétroliers.

Article 11 - Volet social

Le Contracteur s'engage à financer chaque année des projets
sociaux pour un montant de deux cent quarante mille
(240.000) Dollars. Les projets sociaux seront déterminés de
commun accord avec le Congo.

Les sommes affectées au financement des projets sociaux
constituent des Coûts Pétroliers.

Article 12 - Régime fiscal

12.1 La Redevance minière proportionnelle due au Congo au
titre de chaque Permis d'Exploitation, déterminée à partir de la
Production Nette d'Hydrocarbures, est fixée à 15%.

Le Congo aura le droit de recevoir la Redevance minière pro-
portionnelle en espèces en notifiant au Contracteur son choix
au moins quatre vingt dix (90) jours à l'avance. Si une telle
notification n'est pas faite par le Congo, la Redevance sera,
alors, prélevée par le Congo en nature au point d'enlèvement.

Les quantités d'Hydrocarbures Liquides consommées par le
Contracteur au cours des Travaux Pétroliers seront assujetties
au paiement en espèces de la Redevance minière proportion-
nelle. Les dépenses correspondantes constitueront des Coûts
Pétroliers.

12.2 La part d'Hydrocarbures Liquides au Contracteur à l'is-
sue des affectations et des partages définis aux Articles 7 et 8
ci-dessus est nette de tout impôt, droit ou taxe de quelque
nature que ce soit, y compris tout impôt de distribution appli-
cable aux entités composant et/ou à leurs actionnaires ou
associés, dans le cadre de l'activité liée au présent Contrat.

Par conséquent, la part d'Hydrocarbures Liquides revenant au
Congo à l'issue des affectations et des partages définis aux
Articles 7, 8 et 11.1 ci-dessus, y compris à la suite de la
procédure de contestation prévue par l'article 5.6, comprend et
doit englober entièrement l'impôt sur les sociétés au taux
indiqué dans le Code des Hydrocarbures à la Date d'Effet sur
les revenus de chaque entité composant le Contracteur
provenant des activités réalisées en application du Contrat.
Les déclarations fiscales sont établies en Dollars et fournies
par chaque entité composant le Contracteur. Les quitus
fiscaux correspondants pour chacune de ces entités seront
établis au nom de telles entités composant le Contracteur
auxquelles ils seront remis.

Ces déclarations restent soumises au contrôle de l'administra-
tion fiscale selon la réglementation fiscale applicable sans
préjudice des dispositions de l'Article 5.6 du Contrat.

Les dispositions du présent Article s'appliquent séparément à
chaque entité composant le Contracteur pour l'ensemble des
Travaux Pétroliers réalisés au titre de ce Contrat.

12.8 Le Contracteur sera sujet aux dispositions de l'Annexe 2
de ce Contrat. Les matières non expressément visées par cette
Annexe 2 sont soumises au droit commun des douanes en
vigueur au Congo.

Article 13 - Transfert de propriété et enlèvement des
Hydrocarbures Liquides

13.1 Les Hydrocarbures Liquides produits deviennent la
propriété indivise du Congo et du Contracteur au passage de
la tête des puits de production.

Journal Officiel de la République du Congo 57

La propriété de la part d'Hydrocarbures Liquides revenant au
Congo et à chaque entité composant le Contracteur en
application des Articles 7, 8 et 11 est transférée à ceux-ci à la
sortie des installations de stockage ; dans le cas d'une expédi-
tion par navire pétrolier, le point de transfert de propriété est
le point de raccordement entre le navire et les installations de
chargement.

Le Congo prend également livraison au même point de la part
d'Hydrocarbures Liquides lui revenant.

Chaque entité composant le Contracteur, ainsi que ses clients
et transporteurs, a le droit d'enlever librement au point
d'enlèvement choisi à cet effet la part d'Hydrocarbures Liquides
lui revenant en application des Articles 7 et 8 ci-dessus.

Tous les frais relatifs au transport, au stockage et à l'expédi-
tion des Hydrocarbures Liquides jusqu'au point d'enlèvement
font partie des Coûts Pétroliers.

Reconnaissant que, conformément au premier paragraphe de
cet Article 13.1, les Hydrocarbures Liquides deviennent la
propriété indivisible du Congo et du Contracteur dès qu'ils
passent les têtes de puits de production, et reconnaissant en
plus que les deux Parties seraient ces hydrocarbures Liquides,
les parties conviennent que le Contracteur doit souscrire une
assurance couvrant le risque des dommages sur la totalité des
Hydrocarbures Liquides, y compris la part du Congo. Le coût
de cette assurance doit être inclus comme Coût Pétrolier.

13.2 Les Parties enlèvent leur part respective d'Hydrocarbures
Liquides, FOB terminal de chargement, sur une base aussi
régulière que possible, étant entendu que chacune d'elles peut,
dans des limites raisonnables, enlever plus ou moins que la
part lui revenant au jour de l'enlèvement, à condition toutefois
qu'un tel sur-enlèvement ou sous-enlèvement ne porte pas
atteinte aux droits de l'autre Partie et soit compatible avec le
taux de production, la capacité de stockage et les caractéris-
tiques des navires. Les Parties se concertent régulièrement
pour établir un programme prévisionnel d'enlèvements sur la
base des principes ci-dessus.

Les Parties arrêteront et conviendront, avant le début de toute
production commerciale sur la Zone de Permis, d'une procé-
dure d'enlèvement fixant les modalités d'application du
présent Article.

13.3 Chaque entité composant le Contracteur est tenue, à la
demande du Congo, de vendre en priorité aux industries
congolaises, aux conditions définies ci-dessous, les
Hydrocarbures Liquides lui revenant, y compris Cost Oil ainsi
que Profit Oil, en vue de satisfaire les besoins de celles-ci. Le
Congo n'exigera pas de ces entités qu'elles vendent aux indus-
tries congolaises au titre de chaque Année Civile des quantités
d'Hydrocarbures Liquides supérieures à trente pour cent (30%)
de la part leur revenant au titre du Contrat. Le Congo pourra
choisir la Qualité d'Hydrocarbures Liquides la plus appropriée
aux besoins des industries congolaises parmi les qualités
disponibles.

Le Congo notifiera à chaque entité du Contracteur, au moins
quatre vingt dix (90) jours avant le début de chaque Année
Civile, les quantités et les Qualités d'Hydrocarbures Liquides à
vendre aux industries congolaises pour l'Année Civile en ques-
tion. En pareil cas, le prix de vente des Hydrocarbures
Liquides sera payé en Dollars et selon des modalités de paie-
ment à convenir, y compris en ce qui concerne les garanties de
paiement, en fonction des circonstances, dans le cadre d'un
contrat qui sera négocié le moment venu avec les acheteurs.
À condition que cela soit admis par les autres opérateurs
pétroliers, le Congo et le Contracteur conviendront d'un prix
préférentiel pour soutenir l'effort d'approvisionnement du pays
en produits pétroliers.

13.4 Dans la mesure où le Comité de Gestion déterminera que
cela est possible dans le cadre des opérations visées par le

58

Contrat, le Contracteur fera des efforts commercialement
raisonnables de fournir aux industries désignées par le Congo
les différentes Qualités d'Hydrocarbures Liquides requises. Au
cas où un mélange d'Hydrocarbures Liquides aurait déjà été
effectué, les entités du Contracteur s'engagent à la demande
du Congo à procéder à des échanges entre le volume
d'Hydrocarbures Liquides revenant au Congo en application
du paragraphe 12.3 contre les volumes de pétrole brut de
qualités différentes qui sont à leur disposition et produites au
Congo, en tenant compte de la qualité, de la valeur et de tous
autres facteurs habituellement pris en considération selon les
pratiques en usage dans l'industrie pétrolière.

138.5 Sous réserve de la limite fixée au paragraphe 12.3 ci-
dessus, l'engagement de chaque entité du Contracteur de
fournir des Hydrocarbures Liquides aux industries congolaises
est limité, pour chaque Année Civile, à une quantité égale au
total de leurs besoins, multipliés par une fraction dont le
numérateur est la quantité d'Hydrocarbures Liquides de cette
qualité revenant à cette entité au titre de sa participation, et
dont le dénominateur est la production totale d'Hydrocarbures
Liquides de cette qualité réalisée au Congo pendant la même
Année Civile.

13.6 Au cas où il existerait au Congo plusieurs producteurs,
mais où en raison des besoins des industries congolaises, les
entités du Contracteur se verraient obligées, à la demande du
Congo, de livrer des volumes supérieurs à leur obligation
déterminée en application des paragraphes 12.3 et 12.5 ci-
dessus, le Congo réunira l'ensemble des producteurs de
pétrole brut au Congo et s'efforcera de faire effectuer entre eux
des échanges de quantités de pétrole brut de telle sorte que
soit établie entre les différents producteurs l'égalité décrite aux
paragraphes 12.3 et 12.5 cidessus, en tenant compte de la
quantité, de la valeur et tous autres facteurs habituellement
pris en considération dans l'industrie pétrolière.

13.7 La livraison des quantités d'Hydrocarbures Liquides aux
industries congolaises se fera au point d'enlèvement à terre ou
en mer ou à la sortie des installations de stockage des entités
composant le Contracteur.

Article 14 - Propriété des biens mobiliers et immobiliers

14.1 La propriété des biens mobiliers et immobiliers de toute
nature acquis par le Contracteur dans le cadre des Travaux
Pétroliers sera automatiquement transférée au Congo (i) dès
complet remboursement au Contracteur des Coûts Pétroliers
correspondants ou (ii) en cas de retrait du Permis ou d'un
Permis d'Exploitation en découlant pour la part relative à ce
Permis d'Exploitation, par le Congo pour des raisons prévues
au Code des Hydrocarbures.

Toutefois, après le transfert de propriété, le Contracteur
pourra continuer à utiliser lesdits biens immobiliers et mobi-
liers gratuitement et de manière exclusive pendant toute la
durée du Contrat ; en cas de cession ou de vente des biens
ainsi transférés, les produits obtenus seront en totalité versés
au Congo.

14.2 Dans le cas où des biens mentionnés ci-dessus font
l'objet de sûretés consenties à des tiers dans le cadre du finan-
cement des Travaux Pétroliers, le transfert de la propriété de
ces biens au Congo n'interviendra qu'après complet rembour-
sement par le Contracteur des emprunts ainsi garantis et
mainlevée des süretés. Les Parties conviennent que les sûretés
sur les emprunts contractés dans le cadre du financement des
Travaux Pétroliers doivent avant leur mise en oeuvre, être
préalablement approuvés par le Congo.

14.3 Les dispositions ci-dessus ne sont pas applicables :

- aux équipements appartenant à des tiers et qui sont loués
au Contracteur ;

- aux biens mobiliers et immobiliers acquis par l'Opérateur

Journal Officiel de la République du Congo

Edition Spéciale N° 06 - 2006

pour des opérations autres que les Travaux Pétroliers et qui
pourraient être utilisés au profit des Travaux Pétroliers
relatifs à la Zone de Permis.

14.4 L'Opérateur procédera chaque année à un inventaire des
biens mobiliers et immobiliers propriété du Congo et à leur
évaluation. Le transfert de propriété desdits biens fera l'objet
de procès-verbaux signés par le représentant du Congo et le
représentant de l'Opérateur.

Article 15 - Gaz Naturel

15.1 En cas de découverte de Gaz Naturel, le Congo et le
Contracteur se concerteront dans les plus brefs délais pour
examiner la possibilité économique d'une exploitation com-
merciale de cette découverte et, si elle est économiquement
raisonnable, envisager les aménagements qui devront être
apportés au Contrat.

15.2 Le Contracteur pourra utiliser le Gaz Naturel, associé ou
non, pour les besoins des Travaux Pétroliers, et procéder à
toute opération de réinjection de Gaz Naturel visant à amé-
liorer la récupération des Hydrocarbures Liquides. Les
quantités de Gaz Naturel ainsi utilisées ne seront soumises à
aucun droit, impôt ou taxe de quelque nature que ce soit.

15.3 Tout Gaz Naturel associé produit et non utilisé directe-
ment pour les Travaux Pétroliers ne pourra être brûlé à la
torche qu'après autorisation du Ministre chargé des hydrocar-
bures telle que prévue à l'Article 25, dernier alinéa du Code des
Hydrocarbures.

Article 16 - Formation et emploi du personnel congolais

16.1 Sur la base des besoins de formation exprimés par le
Congo, l'Opérateur mettra en oeuvre un programme de forma-
tion de personnel dans le domaine de la recherche, de l'exploi-
tation et de la commercialisation des Hydrocarbures dont le
budget annuel sera égal, pour chaque Année Civile, à la
somme de quarante cinq mille (45.000) dollars US. Les pro-
grammes de formation et budgets susvisés seront préparés par
l'Opérateur et présentés au Comité de Gestion pour discussion
et approbation. Les actions de formation concerneront les
personnels techniques et administratifs de tous niveaux du
Congo, sans engagement de l'Opérateur à leur endroit, et
seront conduites au moyen de stages au Congo ou à l'étranger,
d'attributions de bourses d'études à l'étranger et, le cas
échéant, de la création d'un centre de formation profession-
nelle au Congo.

Les dépenses correspondant aux actions de formation consti-
tueront des Coûts Pétroliers.

Les reliquats ou budgets non utilisés au cours d'un exercice
donné, sont reportés à l'exercice suivant.

16.2 L'Opérateur assurera, à qualification égale, l'emploi en
priorité dans ses établissements et installations situés au
Congo, au personnel de nationalité congolaise. Dans la
mesure où il ne serait pas possible de trouver des ressortis-
sants congolais ayant des qualifications nécessaires pour
occuper les postes à pourvoir, l'Opérateur pourra embaucher
du personnel étranger, conformément à la réglementation en

vigueur au Congo.

Article 17 - Produits et services nationaux

17.1 Dans le cadre des Travaux Pétroliers, il est convenu que
la priorité sera accordée aux entreprises congolaises pour
l'octroi de contrats à condition qu'elles remplissent les condi-
tions requises, à savoir : fournir des biens ou des services de
qualité égale à ceux disponibles sur le marché international et
proposés à des prix (article par article), toutes taxes comprises,
concurrentiels par rapport à ceux pratiqués par les sous-
traitants étrangers pour des biens et services similaires. La
Du 17 juillet 2006

préférence sera notamment accordée aux services offerts par
les sociétés contrôlées par le Congo lorsqu'elles remplissent les
conditions indiquées ci-dessus.

17.2 Le Contracteur recourra prioritairement conformément
aux dispositions de l'article 22 du code des Hydrocarbures en
cas de besoin aux services du Centre des Services Pétroliers
installé dans le Port Autonome de PointeNoire.

Article 18 - Informations - Confidentialité - Déclarations
Publiques

18.1 Outre les obligations de fourniture d'informations aux
autorités congolaises mises à la charge du Contracteur par la
réglementation pétrolière, l'Opérateur fournira au Congo une
copie des rapports et documents suivants qui seront établis
après la Date d'Effet du Contrat :

- rapports journaliers sur les activités de forage :

- rapports hebdomadaires sur. les activités de géophysique :

- rapports d'études de synthèse géologique ainsi que les
cartes y afférentes;

- rapports de mesures, d'études et d'interprétations géo-
physiques, cartes, profils, sections ou autres documents
afférents, ainsi que, sur demande du Congo, l'original des
bandes magnétiques sismiques enregistrées :

- rapports d'implantation et de fin de sondage pour chacun
des forages, ainsi qu'un jeu complet des diagraphies
enregistrées ;

- rapports des tests ou essais de production réalisés ainsi que
de toute étude relative à la mise en débit ou en production
d'un puits :

- rapports concernant les analyses effectuées sur carotte ;
études de gisement :

- rapports de production :

- tous les rapports journaliers, mensuels ou annuels issus
des activités de recherche, de développement et d'exploi-
tation.

Toutes les cartes, sections, profils, diagraphies et autres
documents géologiques ou géophysiques seront fournis sur un
support transparent adéquat pour reproduction ultérieure.
Une portion représentative des carottes et des déblais de
forage prélevés dans chaque puits ainsi que des échantillons
des fluides produits pendant les tests ou essais de production
seront également fournis au Congo dans ces délais
raisonnables. A l'expiration du Contrat, pour quelque raison
que ce soit, les documents originaux et échantillons relatifs
aux Travaux Pétroliers conduits postérieurement à la Date
d'Effet seront remis au Congo.

Le Congo pourra à tout moment prendre connaissance des
rapports de l'Opérateur sur les Travaux Pétroliers, dont au
moins une copie sera conservée au Congo.

Toutes les données techniques telles que citées ci-dessus
appartiennent au Congo. Le transfert des données au Congo
ou à un autre lieu indiqué par le Congo est financé par le
Contracteur. Les dépenses correspondantes sont constitutives
de Coûts Pétroliers.

Le Congo mettra à la disposition du Contracteur aux condi-
tions réglementaires et techniques en vigueur toutes les
informations et données accumulées antérieurement au
Contrat se trouvant à sa disposition, et obtiendra pour le
compte du Contracteur, la transmission de toutes données ou
informations disposnibles entre les mains de tous tiers, en
particulier des précédents contracteurs sur la Zone de Permis.

18.2 Le Contrat ainsi que ses annexes et toutes les informa-
tions relatives à l'exécution du Contrat sont, vis-à-vis des tiers,
traités comme confidentiels par les Parties. Cette obligation ne
concerne pas :

(i) les informations relevant du domaine public,

{ü) les informations déjà connues par une Partie avant
qu'elles ne lui soient communiquées dans le cadre du
Contrat, et

Journal Officiel de la République du Congo 59

{ii} les informations obtenues légalement auprès de tiers
qui les ont eux-mêmes obtenues légalement et qui ne font
l'objet d'aucune restriction de divulgation ni d'engagement
de confidentialité.

Les Parties peuvent cependant communiquer les informations
visées au 18.2, en tant que de besoin, en particulier :

- à leurs autorités de tutelle ou à des autorités boursières, si
elles y sont légalement ou contractuellement obligées, ou

- aux instances judiciaires ou arbitrales dans le cadre de pro-
cédures judiciaires ou arbitrales, si elles y sont légalement
ou contractuellement obligées, ou

- à leurs Sociétés Affiliées, étant entendu que la Partie qui
communique de telles informations à une Société Affiliée se
porte garante envers l'autre Partie du respect de l'obligation
de confidentialité, ou

- aux banques et organismes financiers dans le cadre du
financement des Travaux Pétroliers, sous réserve que ces
banques et organismes s'engagent à les tenir confiden-
tielles.

L'Opérateur peut également communiquer les informations
aux tiers, fournisseurs, entrepreneurs et prestataires de
services intervenant dans le cadre du Contrat, à condition
toutefois qu'une telle communication soit nécessaire pour la
réalisation des Travaux Pétroliers et que lesdits tiers s'enga-
gent à les tenir confidentielles.

Toutes les entités composant le Contracteur qui projètent de
céder tous leurs intérêts, ou une partie de leur intérêts,
peuvent également communiquer des informations à des tiers
en vue d'une cession d'intérêts pour autant que ces tiers sous-
crivent un engagement de confidentialité dont copie sera com-
muniquée au Congo.

18.3 Sauf application des dispositions du présent Contrat,
aucune déclaration publique, annonce ou circulaire
concernant les conditions et les dispositions de ce Contrat, ou
informations sensibles qui peuvent être définies comme telles
par le Congo de temps à autre concernant les activités des
Parties, ne sera faite ou émise par, ou au nom de l'une des
Parties, sans l'approbation préalable par écrit de l'autre Partie.

Article 19 - Cessions

Conformément aux dispositions de l'Article 36 de la loi portant
Code des Hydrocarbures, toute cession d'intérêt dans les
droits et obligations portant sur la Zone de Permis, ainsi que
tout changement de contrôle des entités composant le
Contracteur, hors Sociétés Affiliées, est soumise à l'approba-
tion du Congo.

L'évaluation de la demande d'approbation par le Congo sera
faite de façon diligente, en se focalisant sur les capacités tech-
niques et financières de l'entité cessionnaire.

La cession de tout ou partie des parts d'intérêt dans le présent
Contrat ou dans toute convention qui en est dérivée ne
donnera lieu à aucune taxation directe ou indirecte.

Article 20 - Entrée en Vigueur - Date d'Effet - Durée -
Modifications

20.1 Le Contrat entrera en vigueur le jour de la promulgation
de la loi portant approbation du présent Contrat.

20.2 Le Contrat restera en vigueur pendant toute la durée
comprise entre la Date d'Entrée en Vigueur et la date de termi-
naison prévue à l'Article 25 ci-dessous.

20.3 Les termes de ce Contrat ne peuvent être modifiés que par
l'accord unanime des Parties.

60

20.4 S'il est démontré, par l'une ou l'autre Partie que l'équi-
libre économique général des dispositions de ce Contrat au
moment de la Date d'Effet a été défavorablement influencé par
des changements de lois, de statuts, de réglementations ou
d'autres matières applicables à ce Contrat qui pourraient
prendre effet après la Date d'Effet, des avenants au présent
Contrat seront pris pour rétablir un tel équilibre économique
général. Au cas où aucun accord ne pourrait être trouvé, tous
les différends seront soumis à un arbitrage selon les termes de
l'article 23 ci-dessous.

Article 21 - Force majeure

21.1 Aucun retard ou défaillance d'une Partie à exécuter l'une
quelconque des obligations découlant du Contrat ne sera
considéré comme une violation de ce Contrat si ce retard ou
cette défaillance est dû à un cas de force majeure, c'est-à-dire
à un événement imprévisible, irrésistible et indépendant de la
volonté de la Partie qui l'invoque.

Si par suite d'un cas de force majeure, l'exécution de l'une
quelconque des obligations du Contrat est différée, la durée du
retard en résultant, augmentée du temps qui pourra être
nécessaire à la réparation des dommages causés pendant ledit
retard et à la reprise des Travaux Pétroliers, sera ajoutée au
délai prévu au Contrat pour l'exécution de ladite obligation.

21.2 Lorsqu'une Partie considère qu'elle se trouve empêchée de
remplir l'une quelconque de ses obligations en raison d'un cas
de force majeure, elle doit le notifier sans délai à l'autre Partie
en spécifiant les éléments de nature à établir la force majeure,
et prendre, en accord avec l'autre Partie, toutes les disposi-
tions utiles et nécessaires pour permettre la reprise normale
de l'exécution des obligations affectées dès la cessation de
l'événement constituant le cas de force majeure.

Les obligations autres que celles affectées par la force majeure
doivent continuer à être remplies conformément aux disposi-
tions du Contrat.

Article 22 - Droit applicable

Le Contrat est régi par le droit congolais et sera interprété
selon le droit congolais.

Article 23 - Arbitrage

23.1 Tous les différends découlant du Contrat, à l'exception de
ceux visés au paragraphe 23.4 ci-dessous, qui surgiront entre
le Congo d'une part. et les entités du Contracteur d'autre part,
qui ne pourront pas être résolus à l'amiable, seront tranchés
définitivement par arbitrage conformément aux règles en
vigueur à la Date d'Entrée en Vigueur du Centre International
pour le règlement des différends relatifs aux investissements
{ci-après désigné le “Centre”) institué par la Convention pour le
Règlement des différends relatifs aux investissements entre
Etats et Ressortissants d'autres Etats (ci-après désigné la
Convention “CIRD/"), à laquelle le Congo est partie.

Les Parties déclarent qu'aux fins de l'article 25 (1) de la
Convention CIRDI, tout différend relatif au Contrat est un
différend juridique résultant directement d'un investissement,
et les Parties renoncent à toute immunité de juridiction ou
d'exécution dont elles pourraient bénéficier.

23.2 Le Congo d'une part et les entités du Contracteur d'autre
part nommeront un arbitre et s'efforceront de se mettre
d'accord sur la désignation d'un tiers arbitre qui sera le prési-
dent du tribunal. A défaut de désignation d'un arbitre ou d'un
accord sur le tiers arbitre, les dispositions de l'article 38 de la
Convention CIRDI s'appliqueront.

23.3 L'arbitrage aura lieu à Paris, France. La procédure se
déroulera en langue française. Pendant la procédure d'arbi-
trage et jusqu'au prononcé de la sentence, aucune des Parties
n'effectuera un quelconque acte préjudiciable aux droits de
l'autre partie au titre du Contrat. Un jugement d'exequatur

Journal Officiel de la République du Congo

Edition Spéciale N° 06 - 2006

pourra être rendu par tout tribunal ou toute autorité compé-
tente ou, le cas échéant, une demande pourra être introduite
devant ledit tribunal ou devant ladite autre autorité pour
obtenir la confirmation judiciaire de la sentence et une
décision exécutoire.

23.4 Tous les différends pouvant survenir entre les entités
constituant le Contracteur seront tranchés selon la clause
d'arbitrage du Contrat d'Association.

23.5 Si le Congo et une des entités du Contracteur sont en
désaccord sur la détermination du prix des Hydrocarbures
Liquides dans le cadre de l'Article 9 ci-dessus, le Congo ou
ladite entité pourra demander au Président de l'Institute of
Petroleum à Londres, Grande Bretagne, de désigner un expert
international qualifié, à qui le différend sera soumis. Si le
Président de l'Institute of Petroleum ne désigne pas d'expert,
chacune des Parties au différend pourra demander au Centre
International d'Expertise de la Chambre de Commerce
Internationale à Paris de procéder à cette désignation. Le
Congo et ladite entité fourniront à celui-ci toutes les informa-
tions qu'ils jugeront nécessaires ou que l'expert pourra raison-
nablement demander.

23.6 Dans les trente (30) jours de la date de sa désignation,
l'expert communiquera au Congo et à ladite entité le prix qui.
à son avis, doit être utilisé en application de l'Article 9 ci-
dessus. Ce prix liera les Parties et sera réputé avoir été arrêté
d'un commun accord entre celles-ci. Les frais et honoraires de
l'Institute of Petroleum à Londres ou de la Chambre de

Commerce Internationale, ainsi que de l'expert, seront
partagés par parts égales entre le Congo et ladite entité.

Article 24 - Terminaison

24.1 Le Contrat prend fin (i) lorsque le Permis et tous permis
d'Exploitation en découlant auront expiré ou ne seront pas
renouvelés conformément aux dispositions du décret attributif
du Permis, ou (il aux cas prévus par le Code des
Hydrocarbures ou (iii) pour chaque entité du Contracteur, en
cas de retrait volontaire ou involontaire conformément aux
dispositions prévues au Contrat d'Association. Nonobstant
toute(s) disposition(s) contraire(s) du Code des Hydrocarbures,
les Parties s'accordent spécifiquement que le Contracteur peut
volontairement mettre fin à ce Contrat, à tout moment. La
terminaison ne peut toutefois pas avoir lieu tant que le
Contracteur n'a pas rempli ou fait le nécessaire pour remplir
toutes les obligations applicables à la Zone de Permis au
moment de la demande de terminaison.

24.2 Si une entité du Contracteur souhaite se retirer volontai-
rement conformément au Contrat d'Association, le
Contracteur en informera le Comité de Gestion avec un préavis
de soixante quinze (75) jours. Le Congo et le Contracteur se
concerteront pour le transfert de la participation de cette
entité.

24.3 En cas de terminaison du Contrat telle que prévue à
l'Article 23.1 cidessus

(a) en accord avec les dispositions de l'Article 13 ci-dessus, le
Contracteur liquidera les opérations en cours et les actifs
acquis au titre du Contrat et rendra compte de cette liquida-
tion au Comité de Gestion. Les frais de cette liquidation seront
supportés par le Contracteur.

() le Contracteur réglera toutes les charges dont le paiement
lui incombera aux termes du Contrat.

Article 25 - Garanties générales

25.1 Le Contracteur bénéficiera des mêmes avantages fiscaux
de droit commun que les autres opérateurs pétroliers implan-
tés au Congo.

25.2 Par ailleurs, pendant toute la durée des travaux
Du 17 juillet 2006

pétroliers l'Etat Congolais s'engage à ne pas aggraver la situa-
tion fiscale de l'Opérateur en l'assujettissant à de nouveaux
impôts, taxes ou droits ou en valorisant ceux qui lui sont
applicables au jour de l'entrée en vigueur du présent Contrat.

25.3 Le Congo garantit au Contracteur, ses Sociétés Affliées,
leurs actionnaires et leurs fournisseurs pour la durée du
Contrat, la possibilité de transférer librement leurs revenus ou
distributions vers des banques étrangères de leur choix, de
maintenir les avoirs en devises dans ces banques, et plus géné-
ralement d'effectuer des paiements en devises sans restriction
aucune dans le cadre des opérations réalisées dans le cadre de
ce Contrat.

Nonobstant les dispositions qui précèdent, les paiements au
profit des personnes physiques résidant au Congo, des person-
nes morales de droit congolais seront effectués au Congo.

Article 26 - Adresses

Toute communication sera faite aux Parties aux adresses sui-
vantes :

Pour le Congo

Ministère des Hydrocarbures
BP 2120 Brazzaville

République du Congo
Tél : (242) 83.58.95
Fax: (242) 83.62.43

b) Pour le Contrateur

SNPC

B P 188 Brazzaville
République du Congo

Tel : (242) 81 09 64/81 40 77
Fax : (242) 81 04 92

<) AFRICA OIL & GAS CORPORATION
BP 1473 Brazzaville

République du Congo

Tél : (242) 545 85 80

Fax : (242) 654 54 63

Article 27 - Divers

Tous les avis et autres communications prévus au Contrat
seront donnés par écrit soit :

{ par remise au représentant de la Partie au Comité de Gestion ;
{i) par courrier recommandé avec demande d'avis de réception ;

(if) par télécopie adressée à la Partie qui doit être notifiée
l'adresse appropriée indiquée ci-dessus.

Fait en quatre (4) exemplaires,
A Brazzaville, le 19 août 2005

Pour le Congo,

Jean Baptiste TATI LOUTARD
Ministre des Hydrocarbures
Pour SOCO EPC,

Serge LESCAUT
Administrateur Général Adjoint

Pour SNPC,

Denis Auguste Marie GOKANA
Président Directeur Général

Pour AOGC,

Louis Marie MALONGA
Directeur Général

Journal Officiel de la République du Congo 61

ANNEXE 1 AU CONTRAT DE PARTAGE
DE PRODUCTION MARINE XI

PROCÉDURE COMPTABLE

CHAPITRE I - RÈGLES GÉNÉRALES
ARTICLE 1 : L'OBJET

La présente Procédure Comptable constitue l'Annexe 1 au
Contrat de Partage de Production portant sur le Permis Marine
XI du 20 décembre 2005 entre la République du Congo
(+ Congo »}, la société Soco Exploration & Production Congo
{« SOCO EPC »)}, la Société Nationale des Pétroles du Congo
{« SNPC ») et la société Africa Oil and Gas Corporation (« AOGC
*) ainsi que toutes autres parties qui y sont nommées comme
Contracteur, dont elle fait partie intégrante.

Elle fixe les méthodes, règles et procédures comptables aux-
quelles le Contracteur est tenu de se conformer au titre de la
comptabilisation des opérations résultant de l'exécution du
Contrat, ainsi que les rapports, états, déclarations, docu-
ments, informations et renseignements comptables et finan-
ciers, périodiques ou non, qui doivent obligatoirement être
fournis au Congo en plus de ceux prévus par la réglementation
fiscale et douanière applicable au Contracteur.

Les termes utilisés dans la présente Annexe 1 ont la même
signification que celle qui leur est donnée dans le Contrat, à
moins que le contexte ne confère clairement à ces termes une
signification différente. Pour les besoins de la présente
Procédure Comptable, le « Contracteur » peut en outre désigner
chacune des entités qui le constituent, notamment lorsqu'il
s'agit des droits ou obligations leur incombant à titre person-
nel. Certains des droits et obligations du Contracteur peuvent
être exercés par l'intermédiaire de l'Opérateur, notamment
lorsqu'il s'agit d'opérations ou de comptes communs aux
entités qui constituent le Contracteur.

En cas de contradiction ou de divergence entre la présente
Annexe 1 et les stipulations du Contrat, ces dernières préva-
lent.

ARTICLE 2 : COMPTABILISATION DES OPERATIONS EN
DEVISES

Conformément à l'article 5.7 du Contrat, le Contracteur tient
sa comptabilité en langue française et en Dollars des États -
Unis d'Amérique (US $).

L'enregistrement initial des dépenses ou recettes réalisées en
monnaies, y compris le Franc CFA, autres que le US $ dans le
cadre des Travaux Pétroliers sera effectué en US $ à titre
provisoire sur la base des taux de change prévalant dans la
période et calculés conformément aux méthodes habituelles
du Contracteur.

La différence de change constatée entre l'enregistrement initial
et le montant résultant de l'application du taux de change en
vigueur lors du règlement ou de l'encaissement est imputée
aux mêmes comptes de Coûts Pétroliers que ceux qui ont été
mouvementés par l'enregistrement initial, de façon à ce qu'il ne
réalise ni gain ni perte.

Le Contracteur fera parvenir au Congo. avec les états trimes-
triels prévus au Chapitre VII de cette Procédure Comptable, un
relevé des taux de change utilisés dans la période, tels que
cotés par le « Wall Street Journal ».

Il est de l'intention des Parties qu'à l'occasion de la conversion
de devises, de la comptabilisation en US $ de montants en
monnaies, y compris le franc CFA, autres que le US $ et de
toutes autres opérations de change relatives aux Travaux
Pétroliers, le Contracteur ne réalise ni gain, ni perte qui ne soit
porté(e) aux comptes de Coûts Pétroliers.
62
ARTICLE 3 : TENUE DES COMPTES

Le Contracteur tiendra une comptabilité (ci-après la
« Comptabilité ») des Coûts Pétroliers permettant de distinguer
les Travaux Pétroliers régis par le Contrat des autres activités
éventuellement exercées au Congo. La Comptabilité
correspond à la comptabilité analytique du Contracteur ou à
des états de suivi et de synthèse relatifs aux Travaux
Pétroliers.

Tous les registres, comptes, livres et états comptables, ainsi
que l'original des pièces justificatives, contrats, factures et
autres documents relatifs à la Comptabilité sont conservés au
Congo. Les registres, comptes, livres et états comptables, ainsi

Journal Officiel de la République du Congo

que les originaux des contrats, factures et autres documents |

justificatifs se rapportant aux Coûts Pétroliers doivent être
présentés à toute demande du Congo suivant les dispositions
du Contrat.

Tous les rapports, états, documents que le Contracteur est
tenu de fournir au Congo soit en vertu de la réglementation en
vigueur, soit en application du Contrat, doivent comporter tous
les renseignements, informations et indications utiles au suivi
du Contrat dans les conditions, formes et délais indiqués au
Chapitre VII de la présente Procédure Comptable.

Lesdits rapports, états, documents doivent être conformes aux
modèles établis, le cas échéant, par le Congo après consulta-
tion du Contracteur.

CHAPITRE II - COMPTABILITÉ GÉNÉRALE

ARTICLE 4 : PRINCIPES

1 - La comptabilité générale enregistrant les activités des
entités constituant le Contracteur, exercées dans le cadre du
Contrat doit être conforme aux règles, principes et méthodes
du plan comptable général des entreprises en vigueur au
Congo (Plan Comptable OHADA).

Toutefois, lesdites entités ont la faculté d'appliquer les règles
et pratiques comptables généralement admises dans l'indus-
trie pétrolière dans la mesure où elles ne sont pas contraires
au Plan Comptable OHADA.

Il - Les réalisations au titre des Travaux Pétroliers sont impu-
tées au débit ou au crédit des comptes de Coûts Pétroliers dès
que les charges ou produits correspondants sont dus ou
acquis.

Les charges et produits peuvent donc comprendre des imputa-
tions des sommes déjà payées ou encaissées et des sommes

facturées mais non encore payées ou encaissées, ainsi que des |

imputations correspondant à des charges à payer ou à des pro-
duits à recevoir, c'est-à-dire des dettes ou créances certaines,
non encore facturées et calculées sur la base des éléments
d'estimation disponibles. Le Contracteur doit faire diligence
pour que toute imputation provisionnelle soit régularisée dans
les plus brefs délais par la comptabilisation de la dépense ou
de la recette exacte.

Les charges à payer et les produits à recevoir, c'est-à-dire les
dettes et les créances certaines mais non encore facturées,
payées ou encaissées, sont également pris en compte ; ils sont
calculés sur la base d'estimations disponibles. Le Contracteur
doit faire diligence pour que toute inscription de cette nature
soit régularisée dans les plus brefs délais par la comptabilisa-
tion de la charge ou du produit réel(le) correspondant(e).

ARTICLE 5 : LE BILAN

La comptabilité générale doit refléter fidèlement la situation
patrimoniale du Contracteur, aussi bien active que passive, et
permettre l'établissement d'un bilan annuel suffisamment
détaillé pour que le Congo puisse suivre l'évolution de chaque

Edition Spéciale N° 06 - 2006

élément de l'actif et du passif et apprécier la situation finan-
cière du Contracteur.

Le bilan doit faire ressortir, pour chaque catégorie d'opéra-
tions, le résultat desdites opérations. Celui-ci est constitué par
la différence entre les valeurs de l'actif net qui y est affecté à la
clôture et à l'ouverture de l'Année Civile, diminuée des supplé-
ments d'apports correspondant à des biens ou espèces nouvel-
lement affectés aux dites opérations, et augmenté des prélève-
ments correspondant aux retraits, par l'entreprise, de biens ou
d'espèces qui y étaient précédemment affectés.

L'actif net s'entend de l'excédent des valeurs d'actif sur le total
formé, au passif, par les créances des tiers et des Sociétés
Affiliées du Contracteur, les amortissements et provisions
autorisés et justifiés.

Les biens appartenant au Congo, en application des stipula-
tions de l'Article 13 du Contrat, sont enregistrés dans la
Comptabilité permettant de faire ressortir clairement leur
statut juridique et leur valeur d'acquisition, de construction ou
de fabrication.

Chaque entité constituant le Contracteur est responsable de la
tenue de ses propres registres comptables et doit respecter ses
obligations légales et fiscales en la matière.

ARTICLE 6 : COMPTES DE CHARGES

1 - Peuvent être portés au débit des comptes de charges et
pertes par nature toutes les charges, pertes et frais, à condi-
tion qu'ils soient justifiés et nécessités par les besoins des
Travaux Pétroliers, et qu'ils incombent effectivement au
Contracteur, à l'exclusion de ceux dont l'imputation n'est pas
autorisée par les stipulations du Contrat.

II- Les charges à payer et les produits à recevoir, c'est-à-dire les
dettes et les créances certaines mais non encore facturées,
payées ou encaissées, sont également prises en charge : ils
sont calculés sur la base d'éléments d'estimations disponibles.
Le Contracteur doit faire diligence pour que toute inscription
de cette nature soit régularisée dans les plus brefs délais par
la comptabilisation de la charge ou du produit réel correspon-
dant.

ARTICLE 7 : COMPTES DE PRODUITS ET PROFITS

Doivent être portés au crédit des comptes de produits et pro-
fits par nature, les produits de toute nature, liés aux Travaux
Pétroliers, qu'ils soient effectivement encaissés ou exigibles par
le Contracteur.

CHAPITRE II - LA COMPTABILITÉ
DES COÛTS PÉTROLIERS

A - ÉLÉMENTS DES COÛTS PÉTROLIERS ET PRINCIPES
DE RÉCUPÉRATION.

ARTICLE 8 : ÉLÉMENTS DES COÛTS PÉTROLIERS

1 - Suivant les mêmes règles et principes que ceux visés aux
Articles 2 et 3 ci-dessus, le Contracteur tiendra, en perma-
nence, une Comptabilité conformément à l'Article 3 faisant
ressortir le détail des dépenses effectivement payées ou
encourues par lui et donnant droit à récupération en applica-
tion des dispositions du Contrat et de la présente Annexe, les
Coûts Pétroliers récupérés par chaque entité composant le
Contracteur, au fur et à mesure de l'affectation de la produc-
tion destinée à cet effet, ainsi que les sommes venant en
déduction des Coûts Pétroliers. Ces Coûts Pétroliers seront
actualisés conformément aux dispositions de l'Article 7.6 du
Contrat et suivant les mécanismes décrits à l'alinéa VII ci-
dessous.

Il - La comptabilité des Coûts Pétroliers doit être sincère et
exacte : elle est organisée et les comptes tenus et présentés de
Du 17 juillet 2006

manière que puissent être aisément regroupés et dégagés les
Coûts Pétroliers afférents, notamment aux dépenses :

1) de recherche (exploration et appréciation),

2) de développement,

3) d'exploitation,

4) de provision pour abandon,

5) relatives aux activités connexes, annexes ou accessoires,
en distinguant chacune d'elles,

6) de production d'Hydrocarbures.,

7) d'évacuation des Hydrocarbures et de stockage.

En outre, les Coûts Pétroliers sont regroupés et présentés de
la manière prévue à l'Article 7.5 du Contrat afin de faciliter
leur recouvrement à partir du « Cost Oil ».

Ill - Pour chacune des activités ci-dessus, la comptabilité des
Coûts Pétroliers doit permettre de faire ressortir :

1) les dépenses relatives aux immobilisations corporelles,
notamment celles se rapportant à l'acquisition, la création, la
construction ou la réalisation :

a) de terrains,

b) de bâtiments (ateliers, bureaux, magasins, logements,
laboratoires, etc... ),

c) d'installations de chargement et de stockage,

d) de voies d'accès et ouvrages d'infrastructure générale,

e) de moyens de transport des Hydrocarbures (canalisation
d'évacuation, bateaux-citernes, etc

f d'équipements généraux,

g) d'équipements et installations spécifiques,

h) de véhicules de transport et engins de génie civil,

1) de matériel et outillage (dont la durée normale d'utilisation
est supérieure à une année),

j) de forages productifs,

k) d'autres immobilisations corporelles,

1) d'installations industrielles de production et de traitement
des Hydrocarbures.

2) les dépenses relatives aux immobilisations incorporelles,
notamment celles se rapportant :

a) aux travaux de terrain de géologie et de géophysique (y
compris la sismique), de laboratoire, études, retraitement,
etc),

b) aux forages d'exploration,

c) aux autres immobilisations incorporelles.

3) les dépenses relatives aux matériels et matières consomma-
bles.

4) les dépenses opérationnelles de fonctionnement. Il s'agit des
dépenses de toute nature non prises en compte aux paragra-
phes III, 1 à 3) ci-dessus, et liées directement à l'étude, la
conduite et l'exécution des Travaux Pétroliers.

5) les dépenses non opérationnelles de fonctionnement. Il s'a-
git de dépenses supportées par le Contracteur, liées aux
Travaux Pétroliers et se rapportant à la direction et à la gestion
administratives desdites opérations.

6) Les dépenses contractuelles, notamment les frais d'audit, de
formation du personnel Congolais, des différents contrôles
exercés par le Congo, des projets sociaux et d'études sur le
bassin intérieur de la Cuvette.

IV - Par ailleurs, la Comptabilité des Coûts Pétroliers doit faire
ressortir, pour chacune des catégories de dépenses énumérées
ou définies aux paragraphes III, 1) à 5) précédents, les dépen-
ses effectuées au profit :

1) de l'Opérateur, pour les biens et services qu'il a fournis lui-
même ;

2) des entités constituant le Contracteur, pour les biens et
services qu'elles ont fournis elles-mêmes ;

Journal Officiel de la République du Congo 63

3) des Sociétés Affiliées :
4) des tiers.

V - La Comptabilité des Coûts Pétroliers doit permettre de faire
ressortir :

1) le montant total des Coûts Pétroliers payés ou encourus par
le Contracteur : 2) le montant total des Coûts Pétroliers
récupérés ;

3) les montants venant en diminution des Coûts Pétroliers et
la nature des opérations auxquelles se rapportent ces
montants :

4) le montant des Coûts Pétroliers restant à récupérer.

VI - La Comptabilité des Coûts Pétroliers enregistre, au débit,
toutes les dépenses effectivement payées ou encourues se rap-
portant directement, en application du Contrat et des stipula-
tions de la présente Annexe 1, aux Travaux Pétroliers, et consi-
dérées comme imputables aux Coûts Pétroliers.

Ces dépenses effectivement payées ou encourues doivent, à la
fois

1) être nécessaires à la réalisation des Travaux Pétroliers
conformément aux usages de l'Industrie Pétrolière.

2) être justifiées et appuyées de pièces et documents justifica-
tifs permettant un contrôle et une vérification par le Congo.

VII - La Comptabilité des Coûts Pétroliers enregistre, au crédit,
le montant des Coûts Pétroliers récupérés, au fur et à mesure
que cette récupération est opérée, ainsi que, au fur et à
mesure de leur encaissement, les recettes et produits de toute
nature qui viennent en déduction des Coûts Pétroliers.

VIII - Aux fins de l'application de l'Article 7.7 du Contrat, les

Coûts Pétroliers non récupérés “à la fin d'un Trimestre donné
et imputés aux comptes des Coûts Pétroliers antérieurement
audit Trimestre sont actualisés.

Cette indexation ne s'applique pas aux coûts des Travaux
d'Abandon tels que prévus à l'Article 13.10 ci-dessous ou aux
coûts d'obtention et aux intérêts des emprunts effectués
auprès des tiers pour le financement des Travaux Pétroliers.
En conséquence, cette indexation ne portera que sur les finan-
cements réalisés en fonds propres, y compris les avances en
capital faites par les Sociétés Affiliées des entités du
Contracteur.

ARTICLE 9 : PRINCIPES DE RÉCUPERATION

Dès le démarrage de la production d'Hydrocarbures, sur la
Zone de Permis, chaque entité constituant le Contracteur com-
mencera à récupérer sa part des Coûts Pétroliers relatifs à la
Zone de Permis selon les dispositions de l'article 7 du Contrat.

Les Coûts Pétroliers sont récupérés selon l'ordre des catégories
ci-après :

1 - Coûts Pétroliers au titre des Travaux d'Exploitation :

2 - Coûts Pétroliers au titre des Travaux de Développement :

3 - Coûts Pétroliers au titre des Travaux de Recherche ;

4 - Coûts Pétroliers au titre des provisions décidées pour la
couverture des coûts des Travaux d'Abandon.

Aux fins de ce paragraphe, les Coûts Pétroliers représentant
des dépenses encourues avant la Date d'Effet du Contrat
seront re-classifiées dans les catégories applicables aux opéra-
tions menées.

À l'intérieur de chaque catégorie, les Coûts Pétroliers seront
récupérés suivant le principe « First-in, First-out » ; les Coûts
Pétroliers les plus anciens sont réputés récupérés ou récupé-
rables en premier.

64
B - BASES D'IMPUTATION

ARTICLE 10: PRINCIPES D'IMPUTATION

Les principes d'imputation et les méthodes analytiques habi-
tuelles du Contracteur en matière de répartition et de reverse-
ment doivent être appliquées de façon homogène, équitable et
non discriminatoire à l'ensemble de ses activités.

Le Contracteur soumettra au Comité de Gestion toute modifi-
cation substantielle qu'il pourrait être conduit à apporter à ces
principes et méthodes et lui en commentera les effets.
ARTICLE 11 : DÉBITS DES COMPTES DES COÛTS
PÉTROLIERS

Sont imputés au débit des comptes matérialisant les Coûts
Pétroliers, les dépenses, charges et coûts ci-après.

Les imputations correspondantes sont effectuées selon les
méthodes et procédures habituelles de la comptabilité analy-
tique du Contracteur

- imputation directe pour toutes les dépenses encourues au
titres des Travaux Pétroliers dont la comptabilisation peut
être opérée immédiatement dans les comptes des Coûts
Pétroliers : acquisition d'équipements, d'installations,
matériels et matières consommables, prestations de
services rendus par des tiers extérieurs, les Sociétés
Affiliées du Contracteur, etc...

- imputation indirecte pour les dépenses et coûts encourus
au titre des Travaux Pétroliers dont la comptabilisation
dans les comptes de Coûts Pétroliers relève de taux
d'oeuvre internes et de clés de répartition ; ces dépenses et
coûts correspondent notamment aux prestations des
départements et services fonctionnels ou opérationnels du
Contracteur et aux charges de fonctionnement non
opérationnelles.

ARTICLE 12: ACQUISITION D'IMMOBILISATIONS ET DE
BIENS CORPORELS

1) Les actifs corporels construits, fabriqués, créés ou réalisés
par le Contracteur dans le cadre des Travaux Pétroliers et
effectivement affectés à ces Travaux Pétroliers sont comptabi-
lisés au prix de revient de construction, de fabrication, de
création ou de réalisation. Il convient de noter que certaines
opérations de gros entretien devront figurer dans les actifs,
conformément aux pratiques habituelles du Contracteur, et
être comptabilisées comme indiqué ci-dessus.

2) Les équipements, matériels et matières consommables
nécessités par les Travaux Pétroliers et autres que ceux visés
ci-dessus sont :

a) soit acquis pour utilisation immédiate, sous réserve des
délais d'acheminement et, si nécessaire, d'entreposage tempo-
raire par le Contracteur (sans, toutefois, qu'ils aient été
assimilés à ses propres stocks). Ces équipements, matériels et
matières consommables acquis par le Contracteur sont
valorisés pour imputation aux Coûts Pétroliers, à leur prix
rendu à pied d'oeuvre (prix rendu Congo).

Le prix rendu Congo comprend les éléments suivants, imputés
selon les méthodes analytiques du Contracteur.

1 - le prix d'achat après ristournes et rabais,

2 - les frais de transport, d'assurance, de transit, de manuten-
tion et de douane (et autres impôts et taxes éventuels) depuis
le magasin du vendeur jusqu'à celui du Contracteur ou
jusqu'au lieu d'utilisation, selon le cas,

8 - et, lorsqu'il y a lieu, les frais de fonctionnement du maga-
sin du Contracteur incluant l'amortissement des bâtiments

Journal Officiel de la République du Congo
7

Edition Spéciale N° 06 - 2006

calculés conformément au paragraphe 5), b) du présent
Article, le coût de gestion du magasin, les frais des services
d'approvisionnement locaux et, le cas échéant, hors Congo.

b) soit fournis par une des entités composant le Contracteur à
| partir de ses propres stocks.

1 - Les équipements et matériels neufs, ainsi que les matières
consommables, fournis par une des entités constituant le
Contracteur à partir de ses propres stocks ou de ceux de ses
autres activités sont valorisés, pour imputation, au dernier
prix de revient moyen pondéré, calculé conformément aux
dispositions du paragraphe 2), a ci-dessus.

2 - Les matériels et équipements amortissables déjà utilisés
fournis par une des entités constituant le Contracteur à partir
de ses propres stocks ou de ceux de ses autres activités, y
compris celles de ses Sociétés Affiliées, sont valorisés, pour
imputation aux Coûts Pétroliers, d'après le barème ci-après

i - Matériel neuf (État « À :)

Matériel neuf qui n'a jamais été utilisé : 100% (cent pour
cent) du coût net correspondant au dernier prix de revient
moyen pondéré, calculé conformément aux dispositions du
paragraphe 2), a ci-dessus.

ii - Matériel en bon état (État « B »)

Matériel d'occasion en bon état et encore utilisable dans sa
destination initiale sans réparation : 75% (soixante quinze
pour cent) du coût net du matériel neuf tel que défini ci-
dessus.

ii - Autre matériel usagé (État « C »)

Matériel encore utilisable dans sa destination initiale, mais
seulement après réparation et remise en état : 50%
(cinquante pour cent) du coût net du matériel neuf tel que
défini ci-dessus.

iv - Matériel en mauvais état (État « D »)

Matériel non utilisable dans sa destination initiale, mais qui
est utilisable pour d'autres services : 25% (vingt-cinq pour
cent) du coût net du matériel neuf tel que défini ci-dessus.

v - Ferrailles et rebuts (État « E »)
Matériel hors d'usage et irréparable : prix courant des rebuts.

La valeur des équipements et matériels fournis par une des
entités constituant le Contracteur à partir de stocks apparte-
nant à une association extérieure aux Travaux Pétroliers est
déterminée selon les dispositions contractuelles régissant
ladite association.

3) L'Opérateur ne garantit pas la qualité du matériel neuf visé
ci-dessus au-delà de ce que fait le fabriquant ou le revendeur
du matériel concerné. En cas de matériel neuf défectueux, le
Contracteur fait diligence pour obtenir remboursement ou
compensation de la part du fabriquant ou du revendeur :
cependant le crédit correspondant n'est passé en écriture qu'à
la réception du remboursement ou de la compensation ;

4) En cas de défectuosité du matériel usagé visé ci-dessus, le
Contracteur crédite le compte des Coûts Pétroliers des sommes
qu'il aura effectivement encaissées en compensation.

5) Utilisation des matériels, équipements et installations
appartenant en propre au Contracteur.

Les matériels, équipements et installations appartenant en
propre au Contracteur et utilisés à titre temporaire pour les
besoins des Travaux Pétroliers, sont imputés aux Coûts
| Pétroliers pour un montant de location couvrant notamment :

a) l'entretien et les réparations,

b) une quote-part, proportionnelle au temps d'utilisation
pour les Travaux Pétroliers selon les règles de la comptabi-
Du 17 juillet 2006

lité analytique du Contracteur de l'investissement et de la
rémunération du capital investi.

c) les dépenses de transport et de fonctionnement et toutes
autres dépenses non déjà imputées par ailleurs.

Le prix facturé exclut toute charge inhérente aux surcoûts
dus, notamment, à une immobilisation ou à une inutilisation
anormale desdits équipements et installations dans le cadre
des activités du Contracteur autres que les Travaux Pétroliers.

En tout état de cause, les coûts imputés aux Coûts Pétroliers
pour, l'utilisation de ces équipements et installations ne
doivent pas excéder ceux qui seraient normalement pratiqués
au Congo par des entreprises tierces à des conditions de
qualité et de disponibilité similaires.

6) Les actifs corporels ainsi que les équipements, matériels et
matières consommables acquis pour les besoins des Travaux
Pétroliers deviennent la propriété du Congo dans les condi-
tions prévues à l'Article 13 du Contrat.

ARTICLE 13: DÉPENSES OPÉRATIONNELLES

Les dépenses opérationnelles sont imputées aux Coûts
Pétroliers au prix de revient pour le Contracteur des presta-
tions ou charges qu'elles concernent, tel que ce prix ressort
des comptes de celui-ci et tel qu'il est déterminé en application
des dispositions de la présente Annexe 1. Ces dépenses
comprennent, notamment :

1) Les impôts, droits et taxes payés au Congo.

La Redevance et l'impôt sur les Sociétés mentionnés à l'Article
11 du Contrat ne sont pas imputables aux Coûts Pétroliers, à
l'exception de la redevance minière proportionnelle calculée
sur les Hydrocarbures Liquides consommés par le Contracteur
au cours des Travaux Pétroliers.

2) Les dépenses de personnel et d'environnement du personnel
a) Principes.

Dans la mesure où elles correspondent à un travail et à des
effectifs et où elles ne sont pas excessives eu égard à l'im-
portance des responsabilités exercées, au travail effectué et
aux pratiques habituelles, ces dépenses couvrent tous les
paiements effectués ou charges encourues à l'occasion de
l'utilisation et l'environnement du personnel travaillant au
Congo pour la conduite et l'exécution des Travaux Pétroliers
ou pour leur supervision. Ce personnel comprend les per-
sonnes recrutées localement par le Contracteur et celles
mises à la disposition de celui-ci par ses Sociétés Affiliées
ou des tiers.

b) Éléments.

Les dépenses de personnel et d'environnement comprennent,
d'une part, toutes les sommes payées ou remboursées ou
encourues au titre du personnel visé ci-dessus, en vertu
des textes légaux et réglementaires, des conventions collec-
tives, des contrats de travail et du règlement propre au
Contracteur et, d'autre part, les dépenses payées ou encou-
rues pour l'environnement de ce personnel, notamment :

1 - salaires et appointements d'activité ou de congé.
heures supplémentaires, primes et autres indemnités
suivant les réglementations internes en vigueur

2 - charges patronales y afférentes résultant des textes
légaux et réglementaires, des conventions collectives et
des conditions d'emploi, y compris le coût des pensions
et retraite :

3 - dépenses payées ou encourues pour l'environnement

Journal Officiel de la République du Congo 65

du personnel ; celles-ci représentent, notamment :

i) les dépenses d'assistance médicale et hospitalière,
d'assurance sociale et toutes les autres dépenses
sociales particulières au Contracteur, notamment liées
à la scolarité au Congo des enfants de son personnel
et aux oeuvres sociales, suivant les réglementations
internes en vigueur,

ii) les dépenses de transport des employés, de leur
famille et de leurs effets personnels, lorsque la prise en
charge de ces dépenses par l'employeur est prévue par
le contrat de travail,

ii) les plans de préretraite et de réduction de person-
nel en proportion de la durée de l'affectation dudit
personnel aux Travaux Pétroliers,

iv) les dépenses de logement du personnel, y compris
les prestations y afférentes, lorsque leur prise en
charge par l'employeur est prévue par le contrat de
travail (eau, gaz, électricité, téléphone),

v) les indemnités payées ou encourues à l'occasion de
l'installation et du départ des salariés,

vi) les dépenses afférentes au personnel administratif
rendant les services suivants : gestion et recrutement
du personnel local, gestion du personnel expatrié,
formation professionnelle, entretien et fonctionnement
des bureaux et logements, lorsque ces dépenses ne
sont pas incluses dans les frais généraux ou sous
d'autres rubriques,

vii) les frais de location des bureaux ou leur coût
d'occupation, les frais des services administratifs
collectifs (secrétariat, mobilier, fournitures de bureau,
informatique, télécommunications, etc... ),

viii) les frais de formation assurée par le Contracteur
au Congo ou à l'étranger par son personnel ou par des
tiers.

c) Conditions d'imputation.

Les dépenses de personnel correspondent :

1 - soit à des dépenses directes imputées directement au
compte des Coûts Pétroliers correspondant,

2 - soit à des dépenses indirectes ou communes imputées
au compte des Coûts Pétroliers à partir des données de la
comptabilité analytique et déterminées au prorata du
temps consacré aux Travaux Pétroliers.

Les imputations des dépenses de personnel sont effec-
tuées pour des montants réels ou pour des montants
provisionnels ou forfaitaires et excluent toute duplication
de coûts.

3) Les dépenses payées ou encourues à raison des pres-
tations de services fournies par les Tiers, les entreprises
constituant le Contracteur ou les Sociétés Affiliées.

Ces dépenses comprennent :

i) - Services extérieurs.

Les services rendus par les Tiers, y compris par les
Parties, sont imputés à leur prix de revient comptable
pour le Contracteur, c'est-à-dire au prix facturé par les

Journal Officiel de la République du Congo

fournisseurs, y compris tous droits, taxes et charges
annexes éventuels : les prix de revient sont diminués
de tous rabais, remises, ristournes et escomptes
obtenus par le Contracteur, soit directement, soit
indirectement.

ii) - Services des Sociétés Affiliées.

a) - Services spécifiques

Sous réserve des dispositions de l'Article 3.6 du
Contrat, le Contracteur peut demander à toute
Société Affiliée de fournir des services professionnels,
techniques ou autres spécifiques qui ont été inclus
dans le Programme de Travaux et dans le Budget et
qui ne sont pas couverts par les honoraires pour les
services mentionnés sous bj- ci-après.

Le coût des services techniques et professionnels
fournis par les employés de l'une quelconque des
Sociétés Affiliées du Contracteur, tant à l'intérieur
qu'à l'extérieur du Congo, qui consistent notamment
en salaires, appointements, charges salariales des
employés qui fournissent ces services, en une quote-
part du coût des matériels, équipements et instal-
lations qui sont mis a disposition à l'occasion de ces
prestations, ainsi que les frais généraux y afférents ;
ces coûts sont déterminés selon les méthodes
habituelles en coûts complets des Sociétés Affiliées
sur la base de facturations justifiées par des relevés
d'unités d'oeuvre (les unités d'oeuvre utilisées pour
évaluer et facturer l'assistance technique corres-
pondent à des temps agents et des unités de compte
spécifiques en ce qui concerne certaines prestations:
de manière générale, ces unités d'oeuvre sont
imputées par saisie individuelle après validation
hiérarchique).

Les imputations couvriront les services fournis
notamment dans les domaines suivants ingénierie,
géologie, géophysique, forage et production, gisement
et étude des réservoirs, études économiques,
comptabilité, finance, montage et gestion des finan-
cements, trésorerie, fiscalité, droit, relations avec le
personnel et formation, gestion, direction, traitement
de données et achats, transit, contrats techniques,
dessin.

b)- Services, conseils et assistance techniques géné-
raux.

Le Contracteur passera des honoraires pour services
au débit des comptes au titre des coûts de services,
conseils et assistance techniques généraux. y
compris une contribution au paiement du coût
des Travaux de Recherche et des Travaux de
Développement, à des taux calculés pour récupérer
les coûts effectifs (sans profit) de tous les services,
conseils et assistance techniques généraux mis à la
disposition du Contracteur en vertu de tout contrat
de services passé entre l'Opérateur et toute Société
Affiliée, relatif aux Travaux Pétroliers un
exemplaire du contrat et de toutes les modifications
apportées à celui-ci sera mis à la disposition du
Congo.

Les montants passés au débit des comptes en vertu
de a)- et b)- du présent paragraphe seront calculés
conformément à la pratique comptable habituelle des
Sociétés Affiliées de l'Opérateur et n'excéderont pas
ceux pratiqués par d'autres sociétés opératrices dans
la région et dans des conditions similaires.

iij- Utilisation d'équipement et du matériel du
Contracteur.

Lorsque le Contracteur utilise, pour les Travaux

Edition Spéciale N° 06 - 2006

Pétroliers, du matériel, des équipements ou des instal-
lations qui sont la propriété exclusive d'une entreprise
constituant le Contracteur, il impute aux Coûts
Pétroliers, au prorata du temps d'utilisation, la charge
correspondante, déterminée selon ses méthodes habi-
tuelles et selon les principes définis au paragraphe ii)
ci-dessus. Cette charge comprend, notamment, une
quote-part :

1- de l'amortissement annuel calculé sur le “prix rendu Congo”
d'origine défini à l'Article 12 ci-dessus :

2- du coût de la mise en oeuvre, des assurances, de l'entretien
courant, du financement et des révisions périodiques.

3- Les frais de magasinage

Les frais de magasinage et de manutention (frais de personnel
et frais de fonctionnement des services) sont imputés aux
Coûts Pétroliers au prorata de la valeur des sorties de biens
enregistrées.

4- Les dépenses de transport

Sont imputées aux Coûts Pétroliers les dépenses de transport
de personnel, de matériel ou équipements destinés et affectés
aux Travaux Pétroliers et qui ne sont pas déjà couvertes par
les paragraphes ci-dessus ou qui ne sont pas intégrées dans
les prix de revient.

4) Les avaries et pertes affectant les biens communs

Toutes iles dépenses nécessaires à la remise en état des biens
à la suite d'avaries ou de pertes résultant d'incendies, inonda-
tions, tempêtes, vols, accidents ou tout autre cause, sont
imputées selon les principes définis dans la présente Annexe
E

Les sommes recouvrées auprès des compagnies d'assurances
pour ces avaries et pertes sont créditées aux comptes de Coûts
Pétroliers.

Les dépenses de cette nature supérieures à un million
(1.000.000) de US $ seront portées à la connaissance du
Comité de Gestion.

5) Les frais courants d'exploitation du matériel et les dépenses
de maintenance

Les frais courants d'exploitation du matériel, des équipements
et des installations affectés aux Travaux Pétroliers sont
imputées aux Coûts Pétroliers à leur prix de revient pour les
charges en imputation directe et sur la base des taux standard
ou des clés de répartition en vigueur du Contracteur pour les
charges en imputation indirecte.

Les dépenses de maintenance (entretien courant et gros entre-
tien) du matériel, des équipements et des installations affectés
aux Travaux Pétroliers sont imputées aux Coûts Pétroliers au
prix de revient.

6) Les primes d'assurances et dépenses liées au règlement des
sinistres

Sont imputées aux Coûts Pétroliers :

a) les primes, commissions et frais relatifs aux assurances
obtenues pour couvrir les Travaux Pétroliers selon les normes
de l'industrie ou comme exigé par le Contrat, y compris, mais
sans limitation, l'extraction d'hydrocarbures, le personnel, les
biens et l'équipement affectés aux Travaux Pétroliers, les
Hydrocarbures produits et la responsabilité civile du
Contracteur et de l'Opérateur à l'égard des tiers dans le cadre
desdits travaux.

b) Les dépenses supportées par le Contracteur lors d'un sinis-

Du 17 juillet 2006

Journal Officiel de la République du Congo

67

tre survenu dans le cadre des Travaux Pétroliers, celles | Permis d'Exploitation auront été produites. A cet effet, le

supportées en règlement de toutes pertes, réclamations, dom-
mages et autres dépenses annexes, non couverts par les
assurances souscrites :

c) les dépenses payées en règlement de pertes, réclamations,
dommages ou actions judiciaires, non couvertes par une assu-
rance et pour lesquelles le Contracteur n'est pas tenu de sous-
crire une assurance. Les sommes recouvrées auprès des assu-
rances au titre des polices et garanties sont comptabilisées
conformément à l'Article 16, 2), d) ciaprès :

7) Les dépenses d'ordre juridique

Sont imputées aux Coûts Pétroliers, les dépenses relatives aux
frais de procédure, d'enquête et de règlement des litiges et
réclamations (demandes de remboursement ou compensation),
qui surviennent à l'occasion des Travaux Pétroliers ou qui sont
nécessaires pour protéger ou recouvrer les biens, y compris,
notamment, les honoraires d'avocats ou d'experts, les frais
juridiques, les frais d'enquête ou d'obtention de la preuve,
ainsi que les sommes versées à titre de règlement transaction-
nel ou de liquidation finale de tout litige ou réclamation.

Lorsque de tels services sont effectués par le personnel du
Contracteur ou par des Sociétés Affiliées, une rémunération,
correspondant au temps et aux coûts réellement supportés,
est incluse dans les Coûts Pétroliers. Le prix ainsi imputé pour
les services rendus par les Sociétés Affiliés ne devra pas être
supérieur à celui qui aurait été payé à des tiers pour des ser-
vices identiques ou analogues, en termes de qualité et de
disponibilité.

8) Les intérêts, agios et charges financières

Les intérêts, agios, commissions, courtages et autres charges
financières, encourues par le Contracteur, y compris auprès
des Sociétés Affiliées au titre des dettes, emprunts et autres
moyens de financement liés aux Travaux Pétroliers sont impu-
tés aux Coûts Pétroliers.

Ces règles d'imputation sont applicables aux intérêts, agios
et charges financières encourus sur la Zone de Permis
conformément aux dispositions de l'article 46 du Code des
Hydrocarbures.

9) Les pertes de change

Sont imputées aux Coûts Pétroliers, les pertes de change réali-
sées liées aux emprunts et dettes du Contracteur.

Cependant, le Contracteur ne saurait être garanti contre les
risques de change ou manques à gagner liés à l'origine des
capitaux propres investis et à l'autofinancement, et les pertes
éventuellement subies de ce fait ne peuvent, en aucun cas, être
considérées comme des Coûts Pétroliers ; elles ne peuvent, par
conséquent, être inscrites au compte des Coûts Pétroliers, ni
donner droit à récupération. Il en est de même des primes et
frais d'assurances que le Contracteur viendrait à contracter
pour couvrir de tels risques.

Les pertes de change réalisées et liées aux créances se rappor-
tant aux Travaux Pétroliers et traitées directement en monnaie
autre que le dollar américain sont également imputables aux
Coûts Pétroliers.

10)- Coûts des travaux d'Abandon

Les coûts de Travaux d'Abandon seront récupérables confor-
mément à l'Article 7.6 du Contrat.

Ces coûts seront établis et remboursés comme suit
- le Contracteur soumettra au Comité de Gestion un budget

des coûts de Travaux d'Abandon, notamment lorsque soixante
pour-cent (60 %) des réserves estimées de l'un quelconque des

Contracteur soumettra à l'approbation du Comité de Gestion,
pour ce Permis d'Exploitation, une estimation des coûts des
Travaux d'Abandon, ainsi qu'une proposition pour la récupé-
ration de ces coûts basée sur la productivité des puits, le com-
portement des réservoirs et le Travaux d'Exploitation antici-

pés.

- sont imputés aux Coûts Pétroliers les coûts des Travaux
d'Abandon établis sur la base de ladite estimation et calculés
sur la base d'unités de production estimée, à partir d'un
Trimestre qui permettra au Contracteur de couvrir les coûts de
Travaux d'Abandon avec la part de Cost Oil qui reste disponi-
ble sur ce Permis d'Exploitation compte tenu des coûts des
Travaux d'Exploitation prévisibles.

Les estimations susvisées pourront être révisées à tout
moment par le Comité de Gestion à la demande d'une des
Parties.

ARTICLE 14 : AUTRES DÉPENSES
Sont inclus dans les Coûts Pétroliers :

1) Les frais exposés à l'occasion des contrôles et vérifications
opérés par le Congo, conformément aux dispositions du
Contrat.

2) Les dépenses raisonnablement engagées par le Contracteur
à l'occasion de la tenue des Comités de Gestion pour l'organi-
sation des Comités de Gestion et pour permettre au Congo d'y
participer.

3) Les charges de fonctionnement non opérationnelles

Il convient d'entendre par charges de fonctionnement non opé-
rationnelles, les charges encourues par le Contracteur au titre
de la direction et de la gestion administrative et financière des
activités dont il a la charge et correspondant

a) d'une part, aux frais de fonctionnement de la direction et des
services administratifs et financiers du Contracteur au Congo,
que ces fonctions soient exercées directement par le
Contracteur ou par des Sociétés Affiliées. Une quote-part de
ces frais est imputable aux Coûts Pétroliers à leur prix de
revient suivant les méthodes en vigueur du Contracteur.

b) D'autre part, à l'Assistance Générale destinée à couvrir la
part équitable des frais de direction générale et administrative
du groupe de l'Opérateur. Cette Assistance Générale est impu-
table conformément à l'Article 13.3 ci-dessus.

c) Nonobstant d'autres dispositions à cet égard, le Contracteur
peut récupérer comme Coûts Pétroliers les sommes acceptées
comme frais généraux conformément à tout Contrat
d'Association conclu entre entités qui pourraient composer le
Contracteur. Pourtant, dans le cas où il n'y aurait pas de tel
Contrat d'Association, les dépenses courantes non-opération-
nelles suivantes peuvent néanmoins être imputées aux Coûts
Pétroliers:

{i) Pour des dépenses encourues en relation aux Travaux de
Recherche, une charge de frais généraux calculée à deux pour
cent (2%) des frais d'exploration. et

(ii) Pour des dépenses encourues en relation aux Travaux de
Développement, et aux Travaux d'Exploitation, une charge de
frais généraux calculée à un pour cent et demi (1,5%) des frais
de développement et d'exploitation.

4) Les autres dépenses, y compris les dépenses payées ou
encourues à raison du transport des Hydrocarbures jus-
qu'au{x) point(s) d'enlèvement. 11 s'agit de toutes les dépenses
effectuées ou pertes subies liées à l'exécution des Travaux
Pétroliers conformément aux usages de l'industrie Pétrolière et
dont l'imputation aux Coûts Pétroliers n'est pas exclue par les

68
stipulations du Contrat ou de la présente Annexe.

5) Toutes autres dépenses qui n'ont pas été prises en compte
dans les stipulations des Articles 12 et 13 ci-dessus, dans la
mesure où ces dépenses sont engagées par le Contracteur pour
l'exécution des Travaux Pétroliers conformément aux usages
de l'industrie Pétrolière. Ces dépenses comprennent notam-
ment les dépenses afférentes à toute urgence concernant la
sécurité des personnes et des biens dans le cadre des Travaux
Pétroliers.

6) Les dépenses liées à la formation du personnel Congolais,
aux différents contrôles exercés par le Congo sont considérées
comme des Coûts pétroliers.

ARTICLE 15 : COÛTS NON RÉCUPERABLES

Les paiements effectués en règlements de frais, charges ou
dépenses exclues par les stipulations du Contrat ou de la pré-
sente Annexe 1 ne sont pas pris en compte et ne peuvent donc
donner lieu à récupération.

Ces frais, charges et dépenses comprennent notamment :

1) les coûts et dépenses non liés aux Travaux Pétroliers ;

2) la Redevance due au Congo conformément à l'Article 11.1
du Contrat, à l'exception de la Redevance minière proportion-
nelle calculée sur les Hydrocarbures Liquides consommés par
le Contracteur au cours des Travaux Pétroliers.

3) l'impôt sur les Sociétés ;
4) les bonus versés au Congo relatifs à la Zone de Permis :

5) les intérêts, agios et frais se rapportant aux emprunts non
destinés à financer les Travaux Pétroliers et aux emprunts
pour le financement des Travaux d'Exploitation ;

6) les intérêts relatifs aux prêts consentis par les Sociétés
Affiliées du Contracteur dans la mesure où ces intérêts excè-
dent la limite prévue à l'article 13.8 ci-dessus :

7) Les pertes de change qui constituent des manques à gagner
résultant de risques liés à l'origine des capitaux propres et de
l'autofinancement du Contracteur.

ARTICLE 16: CRÉDIT DES COMPTES DES COÛTS
PÉTROLIERS

Pour chaque entité du Contracteur, doivent venir en déduction
des Coûts Pétroliers, notamment :

1) La valeur des quantités d'Hydrocarbures revenant au
Contracteur en application des stipulations des Articles 7.2 du
Contrat, selon l'évaluation de l'Article 9 du Contrat.

2) Tous autres recettes, revenus, produits et profits liés aux |

Travaux Pétroliers, notamment ceux provenant :
a) de la vente de substances connexes aux Hydrocarbures :

b) du transport et du stockage de produits appartenant aux
tiers dans les installations réalisées dans le cadre des Travaux
Pétroliers :

c) de bénéfices de change réalisés sur les créances et les det-
tes du Contracteur dans les mêmes conditions que les imputa-
tions de même nature au titre de l'Article 15 ci-dessus :

d) des remboursements effectués par les assureurs, au titre
des avaries, pertes ou sinistres imputés aux Coûts Pétroliers;

e) de règlements transactionnels ou de liquidations, dans la
mesure où les dépenses y afférentes ont été imputées aux

Journal Officiel de la République du Congo

Edition Spéciale N° 06 - 2006
Coûts Pétroliers ;

f) de cessions ou de location de biens acquis ou réalisés dans
le cadre des Travaux Pétroliers :

9) de la fourniture de prestations de services, dans la mesure
où les dépenses y afférentes ont été imputées aux Coûts
Pétroliers :

h) de rabais, remises et ristournes obtenus, s'ils n'ont pas été
imputés en déduction du prix de revient des biens auxquels ils
se rapportent.

ARTICLE 17: DISPOSITION ET UTILISATION DES BIENS

1) Les matériels, équipements, installations et consommables
qui sont inutilisés ou inutilisables, sont retirés des Travaux
Pétroliers pour être, soit déclassés ou considérés comme “fer-
railles et rebuts”, soit rachetés par le Contracteur pour ses
besoins propres, soit vendus à des tiers ou à ses Sociétés
Affiliées.

2) En cas de cession de matériels aux entités constituant le
Contracteur ou à leurs Sociétés Affiliées, les prix sont détermi-
nés conformément aux dispositions de l'Article 12.2). b) de la
présente Annexe, ou, s'ils sont supérieurs à ceux résultant de
l'application dudit Article, convenus entre les Parties. Lorsque
l'utilisation de bien concerné dans les Travaux Pétroliers a été
temporaire et ne justifie pas les réductions de prix fixées à
l'Article susvisé, ledit bien est évalué de façon que les Coûts
Pétroliers soient débités d'une charge nette correspondant à la
valeur du service rendu.

3) Les ventes à des tiers de matériels, équipements, installa-
tions et consommables sont effectuées par le Contracteur au
prix du marché. Tous remboursements ou compensations
accordés à un acheteur pour un matériel défectueux sont débi-
tés au compte des Coûts Pétroliers dans la mesure et au
moment où ils sont effectivement payés par le Contracteur.

4) S'agissant de biens qui appartiennent au Congo en vertu des
stipulations de l'Article 13 du Contrat, le Contracteur commu-
niquera au Comité de Gestion la liste des biens cédés confor-
mément au paragraphe 2) ci-dessus.

5) Les ventes ou retraits visés ci-dessus seront soumis au
Comité de Gestion qui en déterminera les modalités de réalisa-
tion.

6) Lorsque les Coûts Pétroliers restant à récupérer ne repré-
sentent plus que des Coûts des Travaux, d'Exploitation, le pro-
duit des ventes doit être visés dessous au Congo ; le versement
doit intervenir dans les trente (3) jours suivant la date de l'en-
caissement du prix par le Contracteur.

7) Lorsqu'un bien est utilisé au bénéfice d'un tiers ou du
Contracteur pour des opérations non couvertes par le Contrat,
les loyers ou tarifs correspondants sont calculés à des taux
qui. sauf accord du Congo, ne peuvent être calculés sur une
base inférieure aux prix de revient.

CHAPITRE IV - INVENTAIRE
ARTICLE 18: INVENTAIRE

Le Contracteur tiendra un inventaire permanent, en quantités
et en valeurs de tous les biens meubles et immeubles acquis
ou réalisés dans le cadre des Travaux Pétroliers.

Lorsque des stocks de matériels et matières consommables ont
été constitués dans le cadre des Travaux Pétroliers, le
Contracteur procédera, à intervalles raisonnables, mais au
moins une fois par an, aux inventaires physiques, suivant ses
méthodes en vigueur d'inventaires tournants.

Du 17 juillet 2006
Si le Congo souhaite participer à une de ces opérations d'in-
ventaires tournants, il en informe l'Opérateur et la date en est

fixée d'un commun accord.

Le rapprochement de l'inventaire physique et de l'inventaire
comptable, tel qu'il résulte des comptes, sera fait par le
Contracteur. Un état détaillant les différences, en plus ou en
moins, sera fourni au Congo.

Le Contracteur apportera les ajustements nécessaires aux
comptes dès la fin des opérations d'inventaires.

CHAPITRE V - PROGRAMMES DE TRAVAUX ET BUDGETS
ANNUELS

ARTICLE 19 : RÈGLES GÉNÉRALES

Le Contracteur soumet au Comité de Gestion les Programmes
de Travaux et Budgets conformément à l'Article 5 du Contrat.
Ces Programmes de Travaux et Budgets correspondants, qui
seront, au besoin, expliqués et commentés par le Contracteur,
comporteront, notamment ;

1) un état estimatif détaillé des coûts, par nature,
2) un état valorisé des investissements, par grosses catégories,

3) une estimation des variations des stocks des matériels et
matières consommables,

4) un état prévisionnel des productions et coûts de production,
par champ.

Concernant la prévision de production de l'Année Civile sui-
vante, cet état présentera un plan de production détaillant, par
Permis d'Exploitation, par champ et par mois, les quantités
d'Hydrocarbures Liquides, dont la production est prévue. En
tant que de besoin, le Contracteur fera parvenir des états rec-
tificatifs.

ARTICLE 20: PRÉSENTATION

Les Programmes de Travaux et Budgets sont découpés en
lignes budgétaires. Les lignes budgétaires sont ventilées, d'une
part, par champ, et d'autre part, par nature d'opérations,
exploration, appréciation, développement, exploitation,
transport, stockage, gros entretien, autres.

ARTICLE 21 : SUIVI ET CONTRÔLE

Les Programmes de Travaux et Budgets indiqueront, en outre,
les réalisations et les prévisions de clôture de l'Année Civile en
cours, et comporteront des explications sur les écarts signifi-
catifs entre prévisions et réalisations, par ligne budgétaire.
Sont considérés comme significatifs les écarts de plus de dix
pour cent ou d'un montant égal ou supérieur à un million de
dollars américains (US$ 1.000.000).

Dans les quarante-cinq premiers jours de l'Année Civile, le
Contracteur fait parvenir au Congo la liste des comptes analy-
tiques constituant chaque ligne budgétaire, avec mise à jour
chaque Trimestre, si nécessaire, de manière à permettre la
reconstitution des réalisations se rapportant aux lignes budgé-
taires des Programmes de Travaux et Budgets annuels
approuvés.

CHAPITRE VI - VÉRIFICATION DES COMPTES
ARTICLE 22 : DROIT D'AUDIT GÉNÉRAL

Le Congo peut vérifier la comptabilité des Coûts Pétroliers, soit
par ses propres agents soit par l'intermédiaire d'un cabinet

Journal Officiel de la République du Congo 69

international indépendant.

A cet effet, le Congo et le Contracteur s'informent mutuelle-
ment des périodes qui leur conviennent pour procéder à ces
vérifications, et les dates auxquelles celles-ci auront lieu sont
arrêtées, autant que possible, d'un commun accord, dans la
limite des délais de prescription prévus à l'Article 5.6 du
Contrat.

Les sections de la compatibilité analytique du Contracteur qui
enregistrent des dépenses relatives à la fois aux Travaux
Pétroliers et à d'autres activités ne relevant pas du Contrat,
peuvent faire l'objet, au choix du Congo, soit d'une vérification
directe par ses propres agents, soit d'une vérification par l'in-
termédiaire du cabinet dont il utilise les services ou par l'inter-
médiaire des commissaires aux comptes du Contracteur
requis à cet effet, afin qu'ils puissent certifier que les disposi-
tions du Contrat et de la présente Annexe 1 sont bien appli-
quées et que les procédures comptables et financières du
Contracteur sont correctement suivies et appliquées sans dis-
crimination et de manière équitable aux diverses opérations
concernées.

Les frais d'assistance facturés par les Sociétés Affiliées aux
entités constituant le Contracteur, feront l'objet de la fournitu-
re à la demande du Congo d'un certificat du cabinet interna-
tional chargé de certifier les comptes des sociétés concernées.
Ce cabinet devra certifier que les frais imputés aux opérations
pétrolières ont été déterminés de manière équitable et non dis-
criminatoire. Les prestations d'assistance fournies par les
Sociétés Affiliées des entités constituant le Contracteur doivent
être certifiées, par ledit -cabinet, comme ayant été facturées
sans élément de profit pour lesdites Sociétés Affiliées. Les frais
des commissaires aux comptes seront payés par le
Contracteur en tant que Coûts Pétroliers.

Les Coûts Pétroliers enregistrés au cours de toute Année Civile
seront considérés comme exacts et sincères, selon les disposi-
tions de l'Article 5.6 du Contrat. Le Congo peut procéder à une
nouvelle vérification des seules écritures concernées par toute
réserve écrite ainsi exprimée par le Congo et pour laquelle un
désaccord subsiste après soumission au Comité de Gestion.
Ces comptes demeureront ouverts jusqu'à l'achèvement de la
nouvelle vérification et jusqu'à ce que le désaccord soit réglé
conformément à l'article 5.6 du Contrat. Toutefois, le Congo
peut procéder à un contrôle fiscal auprès du Contracteur.

CHAPITRE VII - ÉTATS DES RÉALISATIONS
- COMPTES-RENDUS

SITUATIONS

ARTICLE 23: ÉTATS OBLIGATOIRES

Outre les états et informations prévus par ailleurs, le
Contracteur fera parvenir au Congo, dans les conditions, for-
mes et délais indiqués ci-après, le détail des opérations et tra-
vaux réalisés, tels qu'ils sont enregistrés dans les comptes,
documents, rapports et états tenus ou établis par lui et relatifs
aux Travaux Pétroliers.

ARTICLE 24 : ÉTAT DES TRAVAUX DE RECHERCHE

Dans les soixante jours suivant la fin de chacun des trois pre-
miers Trimestres de l'Année Civile et dans les quatre-vingt dix
jours suivant la fin du quatrième Trimestre, le Contracteur fait
parvenir au Congo un état des réalisations indiquant notam-
ment, pour le Trimestre précédent, le détail et la nature des
Travaux de Recherche effectués sur la Zone de Permis et les
dépenses s'y rapportant, en distinguant, notamment, les tra-
vaux relatifs :

1) à la géologie, en distinguant entre géologie de terrain et géo-
logie de bureau et de laboratoire ;

2) à la géophysique, par catégorie de travail (sismique, magné-

70
tomotrice, gravimétrie, interprétation, etc.) et par équipe :

3) aux forages d'exploration, par puits : 4) aux forages d'appré-
ciation, par puits :

5) aux voies d'accès, aux puits d'eau, et aux autres travaux
relatifs à l'implantation d'un forage:

6) aux autres travaux d'exploration.

ARTICLE 25 : ÉTAT DES TRAVAUX DE DÉVELOPPEMENT
ET D'EXPLOITATION

Dans les soixante jours suivant la fin de chacun des trois pre-
miers Trimestres de l'Année Civile et dans les quatre-vingt dix
jours suivant la fin du quatrième Trimestre, le Contracteur fait
parvenir au Congo un état des réalisations indiquant notam-
ment, pour le Trimestre précédent, le détail et la nature des
Travaux de Développement et d'Exploitation effectués sur la
Zone de Permis et les dépenses s'y rapportant, en distinguant
notamment, les travaux relatifs :

1) aux forages de développement, par champ et par campagne
de forage :

2) aux installations spécifiques de production ;

3) aux forages de production, par champ et par campagne de
forage ;

4) aux installations et moyens de transport des Hydrocarbures
Liquides par champ :

5) aux installations de stockage des Hydrocarbures Liquides
par champ, après traitement primaire.

ARTICLE 26 : ÉTAT DES VARIATIONS DES COMPTES D'IM-
MOBILISATIONS ET DES STOCKS DE MATÉRIEL ET DE
MATIÈRES CONSOMMABLES

Dans les soixante jours suivant la fin de chacun des trois pre-
miers Trimestres de l'Année Civile et dans les quatre-vingt dix
jours suivant la fin du quatrième Trimestre, le Contracteur fait
parvenir au Congo un état des réalisations indiquant notam-
ment, pour le Trimestre précédent, les acquisitions et créa-
tions d'immobilisations, de matériels et de matières consom-
mables nécessaires aux Travaux Pétroliers, pour le Permis
Marine III et chaque Permis d'Exploitation en découlant, par
champ et par grandes catégories, ainsi que les sorties (ces-
sions, pertes, destructions, mises hors service) de ces biens.

ARTICLE 27: ÉTAT DE PRODUCTION DU MOIS

Cet état doit être envoyé au Congo conformément à l'Article 18
du Contrat au plus tard le 28ème jour de chaque mois pour le
mois précédent.

I indiquera, par Permis et par champ, les quantités
d'Hydrocarbures Liquides produites effectivement au cours du
mois précédent et la part de cette production revenant à cha-
cune des Parties, calculée sur des bases provisoires en appli-
cation des dispositions du Contrat.

ARTICLE 28 : ÉTAT DE LA REDEVANCE

Cet état doit parvenir au Congo dans les soixante jours suivant
la fin de chacun des trois premiers Trimestres de l'Année Civile
et dans les quatre-vingt dix jours suivant la fin du quatrième
Trimestre.

Il indiquera les quantités d'Hydrocarbures Liquides enlevées
au titre de la Redevance minière proportionnelle, les quantités
d'Hydrocarbures Liquides consommées par le Contracteur
dans les Travaux Pétroliers au cours du Trimestre, ainsi que
les sommes payées par le Contracteur au titre de la redevance
sur ces dernières quantités.

Journal Officiel de la République du Congo

Edition Spéciale N° 06 - 2006

ARTICLE 29 : ÉTAT DES QUANTITÉS D'HYDROCARBURES
LIQUIDES TRANSPORTÉES AU COURS DU MOIS

Cet état doit parvenir au Congo au plus tard le 28ème jour de
chaque mois pour le mois précédent.

Il indiquera pour le Permis Marine III et chaque Permis
d'Exploitation en découlant, par champ, les quantités
d'Hydrocarbures Liquides transportées au cours du mois pré-
cédent, entre le champ et le point d'exportation ou de livraison,
ainsi que l'identification des canalisations utilisées et le prix
du transport payé lorsque celui-ci est effectué par des tiers.
L'état indiquera, en outre, la répartition provisoire résultant de
l'Article 27 ci-dessus entre les Parties des produits ainsi
transportés.

ARTICLE 30 : ÉTAT DES ENLÈVEMENTS DU MOIS

Cet état doit parvenir au Congo au plus tard le 28ÈME jour de
chaque mois pour le mois précédent.

Il indiquera, par champ, les quantités d'Hydrocarbures
Liquides effectivement enlevées pour exportation ou livraison
par chaque Partie ou remises à elle, au cours du mois précé-
dent, en application des stipulations du Contrat.

En outre, chaque entité constituant le Contracteur, fera parve-
nir au Congo, dans le même délai et pour son propre compte,
un état des quantités d'Hydrocarbures Liquides qu'elle a enle-
vées pour exportation ou livraison, en donnant toutes indica-
tions concernant chaque opération d'enlèvement ou de livrai-
son (acheteur, navire, prix, destination finale, etc...).

En annexe à cet état, seront jointes toutes autres informations
relatives aux ventes commerciales de chaque entité du
Contracteur, notamment les factures et les connaissements.

Le Congo pourra moyennant un préavis raisonnable avoir
accès au contrat de vente des hydrocarbures à des tiers.

ARTICLE 31 : ÉTAT DE RÉCUPÉRATION DES COÛTS
PÉTROLIERS

Dans les soixante jours suivant la fin de chacun des trois pre-
miers Trimestres de l'Année Civile et dans les quatre-vingt dix
jours suivant la fin du quatrième Trimestre, le Contracteur fait
parvenir au Congo un état des réalisations présentant, pour le
Trimestre concerné, le détail du compte des Coûts Pétroliers
permettant, notamment, de faire ressortir pour chaque entité
composant le Contracteur.

1) les Coûts Pétroliers restant à récupérer à la fin du Trimestre
précédant le Trimestre concerné ;

2) l'indice d'actualisation prévu à l'Article 7.7 du Contrat pour
le Trimestre concerné;

3) les Coûts Pétroliers afférents aux activités du Trimestre
concerné ;

4) les Coûts Pétroliers récupérés au cours du Trimestre avec
indication, en quantités et en valeur, de la production affectée
à cet effet ;

5) les sommes venues en diminution des Coûts Pétroliers au
cours du Trimestre concerné :

6) les Coûts Pétroliers restant à récupérer à la fin du Trimestre
concerné.

ARTICLE 32 : INVENTAIRE DES STOCKS D'HYDROCARBU-
RES LIQUIDES

Cet état doit parvenir au Congo au plus tard le 28ÈME jour de
chaque mois pour le mois précédent.

Du 17 juillet 2006
Il indiquera, pour le mois précédent et par lieu de stockage :

1) les stocks d'Hydrocarbures Liquides du début du mois :
2) les entrées en stock au cours du mois ;

3) les sorties de stock au cours du mois :

4) les stocks théoriques à la fin du mois ;

5) les stocks mesurés à la fin du mois ;

6) l'explication des écarts éventuels.

Le Congo peut toutefois envisager un contrôle conjoint avec
l'Opérateur. Les dépenses y afférentes seront des Coûts
Pétroliers mais seront exclues des frais d'audit de l'article 5.6
du Contrat.

ARTICLE 33 : ÉTAT DES BIENS MEUBLES ET IMMEUBLES
ACQUIS, CRÉÉS, LOUÉS OU FABRIQUÉS

Le Contracteur tiendra en permanence dans la Comptabilité
un état détaillé de tous les biens meubles et immeubles acquis,
créés, loués ou fabriqués pour les besoins des Travaux
Pétroliers, en distinguant ceux qui sont propriété du Congo en
vertu des stipulations de l'Article 13 du Contrat et les autres.

Cet état comporte la description et l'identification de chaque
bien, les dépenses s'y rapportant, le prix de revient et la date
d'acquisition, de création ou de fabrication, et, le cas échéant,
la date de fin d'affectation aux Travaux Pétroliers (sortie) et le
sort qui lui est réservé dans ce dernier cas.

L'état susvisé est transmis au Congo au plus tard le trentième

(30€) jour de chaque Année Civile pour l'Année Civile précéden-
te.

CHAPITRE VIII - DÉCLARATIONS ET QUITUS FISCAUX
ARTICLE 34: DÉCLARATIONS FISCALES

Chaque entité constituant le Contracteur sera assujettie indi-
viduellement à l'impôt sur les sociétés conformément à l'Article
11.3 du Contrat et au Code des Hydrocarbures. Elle se confor-
mera aux exigences des lois et règlements en vigueur, notam-
ment le Code Général des Impôts, en ce qui concerne le clas-
sement des recettes, la détermination de l'assiette fiscale, la
tenue et publication des livres et registres ainsi que la mise à
la disposition de ces livres et registres à l'administration fisca-
le congolaise pour d'éventuels contrôles.

Chaque entité constituant le Contracteur préparera et dépose-
ra une déclaration de revenus couvrant son Impôt sur les
Sociétés et la soumettra au Congo avec toute la documentation
requise à titre de pièces justificatives de ses obligations en
matière d'Impôt sur les Sociétés.

Afin de permettre aux entités composant le Contracteur de
remplir leurs obligations de déclaration fiscale conformément
à l'Article 12. 2 du Contrat, le Congo déterminera après
consultation du Contracteur, la forme de ladite déclaration
adaptée au Contrat de Partage de Production.

Aux fins de l'application des dispositions de l'Article 12.2 du
Contrat et pour chaque Année Civile, les entités constituant le
Contracteur fourniront au Congo et à l'administration fiscale
congolaise les informations suivantes:

a)- les recettes provenant des ventes d'Hydrocarbures Liquides
obtenus en application des Articles 7 et 8 du Contrat .

b)- les dépenses et autres charges déductibles conformément à
l'Article 7 du Contrat et au Code des Hydrocarbures.

c- l'assiette imposable de chaque entité est égale à la différen-
ce entre le montant des recettes définies en a) auquel s'ajoute
le montant de l'impôt à payer par le Congo à l'administration
fiscale congolaise au nom et pour le compte de ladite entité,
d'une part, et le montant des dépenses et autres charges défi-
nies en b), d'autre part.

Journal Officiel de la République du Congo 71

d- l'impôt sur les sociétés de chaque entité, calculé au taux en
vigueur au Congo appliqué à l'assiette ci-dessus.

Le Congo paiera et acquittera, au nom et pour le compte de
chaque entité, l'impôt sur les sociétés de l'entité, conformé-
ment à la législation en vigueur.

A réception de ces déclarations de revenus ainsi que des piè-
ces justificatives, le Congo fournira gratuitement à chaque
entité constituant le Contracteur les quittances officielles
accusant réception du paiement de l'impôt sur les Sociétés
émises au nom de chaque entité constituant le Contracteur
par les autorités fiscales compétentes du Congo. Les quitus fis-
caux seront émis dans un délai de 180 jours suivant la fin de
l'Année Civile précédente.

ANNEXE 2 AU CONTRAT
DE PARTAGE DE PRODUCTION
DU PERMIS MARINE XI

REGIME DOUANIER APPLICABLE AUX IMPORTATIONS
ET AUX EXPORTATIONS

Conformément à l'article 12.3 du Contrat, cette annexe 2 énu-
mère les catégories des biens qui sont soumis au régime doua-
nier applicable aux importations et aux exportations du
Contracteur et des ses sous-traitants.

I. IMPORTATIONS

Conformément à l'article 12 au Contrat, cette annexe 2 énu-
mère les catégories des biens qui sont :

(A) dispensés des droits de douane et des taxes d'importation,

(B) sujet au régime d'admission temporaire sans charge,
dispensés des droits de douane et des taxes d'importation,

{C) sujet à des droits de douane et à des taxes d'importation au
taux de cinq (5) pour cent, et

(D) sujet au droit commun.

1.1 Catéqorie A - Franchise totale

Les entités composant le Contacteur seront autorisées à
importer hors taxe les matériaux, l'équipement, les produits et
les pièces de rechange utilisés pour les travaux pétroliers énu-
mérés dans l'Annexe Il des Actes 13/65 - UDEAC et 38/81 -
CD-1251.

Cette exemption s'applique notamment à l'équipement sui-
vant, y compris les pièces de rechange :

- équipement de forage et de perforation .

- obturateur (BOP) et équipement de combat incendies :

- produits à boue de forage et équipement de derrick,

- équipement de surface, de tubage,

- équipement de tête de puits et de test de puits,

- équipement de laboratoire,

- équipement de transmission à distance pour communica-
tion avec puits pétroliers, transmetteurs/récepteurs HF,
UHF et VHF, y compris walkies-talkies,

- équipement de radio-guidage et de liaison radio direction-
nel,

- équipement nautique (chaînes et haussières, etc.).

- équipement de fax,

- ordinateurs type PC et leurs accessoires(Imprimantes,
entraîneurs de disques, équipement de climatisation utilisé
pour l'équipement informatique),

- câbles sous-marins et accessoires (boîte de dérivation,
risers, etc.)

- équipement audio-visuel, essentiellement aux fins de for-

72 Journal Officiel de la République du Congo

mation,
- lubrifiants, spécialement aux fins de l'entretien de
machines.

Cette exemption n'est pas applicable aux automobiles, à l'équi-
pement et aux provisions de bureau, à l'équipement domes-
tique, nourriture et boissons, et aux biens et produits d'usage
généralement commun, n'ayant aucun lien direct avec les tra-
vaux pétroliers.

1.2. Catégorie B - Admission temporaire

Les entités composant le Contracteur auront l'autorisation
d'admission temporaire sans entreposage pour l'équipement
de travaux publics et machines autre que ceux indiqués ci des-
sus, véhicules lourds et utilitaires, l'équipement technique
énuméré sur la liste en Annexe Il des Actes 13/65 et 38/81. et
tout autre équipement utilisé pour les travaux pétroliers qui
est importé temporairement par les entités composant le
Contracteur ou par l'Opérateur au nom des entités composant
le Contracteur. Si de tels biens sont perdus ou mis au rebut et
si l'Opérateur fournit une déclaration sous serment à cet effet,
aucun droit ni taxe ne sera perçu.

1.8. Catégorie C- Droits de douane au taux réduit

Les entités composant le Contracteur seront sujets au paie-
ment de droits de douanes au taux réduit de cinq (5) pour cent,
pour l'importation de l'équipement suivant par les entités com-
posant le Contracteur ou l'Opérateur, non directement lié aux
travaux pétroliers

Câbles électriques (sauf pour câbles sous -marins et accessoi-
res) ;

Equipement de süreté (souliers, casques, gilets de sauvetage),
à l'exception de bleus de travail, gants, imperméables, et petits
extincteurs d'incendie, qui sont sujets au droit commun ;
Rouleaux de papier bleu de tirage de grand format et papier
pour ordinateur.

1.4. Catégorie D - Droit commun

Les entités composant le Contracteur payeront les droits de
douane et les taxes aux taux de droit commun sur les biens
importés d'usage commun et les objets non inclus dans une
des catégories ci-dessus, y compris mais sans limitation :

Edition Spéciale N° 06 - 2006

- équipement domestique,

- nourriture et boisson,

- équipement électrodomestique,

- vaisselle, vêtements,

- équipement et provisions de bureau, appareils électron-
iques,

- outils (marteau, tournevis, pince, etc.),

- équipement de climatisation domestique ou pour bureau,
exception faite comme indiqué à la catégorie A ci-dessus.

I. EXPORTATION EN FRANCHISE

Conformément aux dispositions de l'Article 51 de la loi portant
Code des Hydrocarbures relatives au régime d'exonération, le
Contracteur est exonéré de toute taxe à l'exportation pour le
pétrole brut, les matériels, les accessoires (pièces de rechange)
en réparation, échantillons géologiques, matériel sous garantie
rentrant dans le cadre d'activités de recherche, d'exploitation,
de stockage, et de transport des hydrocarbures du
Contracteur.

III. SOUS-TRAITANTS DU CONTRACTEUR

Les entreprises important directement au Congo ou exportant
dans le cadre de contrats spécifiques de sous-traitants du
Contracteur bénéficient du régime douanier défini ci dessus,
sous réserve de produire une attestation délivrée par
l'Opérateur et approuvée par le Congo (Direction Générale des
Hydrocarbures), pour le matériel importé et exporté.

IV. TAXE SUR LA VALEUR AJOUTEE

En accord avec l'Article 13 du Décret N° 2001-522 du 19 octo-
bre 2001 en particulier, mais sans limitation, les bénéfices du
Décret No 2001-522 s'appliqueront au Contracteur à toutes
fins du Contrat, et il sera considéré à toutes fins que les dispo-
sitions de tel Décret sont contenues dans cette Annexe 2

